 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.1







OFFICE LEASE


THE POINT AT INVERNESS




Best Property Fund, L.P.,
a Delaware limited partnership


"Landlord"




and




Premier Data Services, Inc.
a Delaware corporation




"Tenant"




Date: February 19, 2003



 
 

--------------------------------------------------------------------------------

 



toc 1 [xedartoc1.jpg]
 

 

--------------------------------------------------------------------------------


 
 
toc 2 [xedartoc2.jpg]
 
 

--------------------------------------------------------------------------------



toc 3 [xedartoc3.jpg]
 
 

--------------------------------------------------------------------------------


 
toc 4 [xedartoc4.jpg]

 
 
 

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS




A           Floor Plan, Premises


B           Work Letter


C           Rules and Regulations


D           Lease Commencement Rider


E           Form of Tenant Estoppel Certificate


F           Schedule of Building Services


G           Definition of Operating Expenses



 
 

--------------------------------------------------------------------------------

 

OFFICE LEASE
 
PART I BASIC LEASE TERM SHEET
 
1.           Building.  An office building containing approximately 186,945 feet
of rentable area, located on the Land, and 8310 South Valley Highway, Englewood,
Colorado,  80112-5806 commonly known as The Point at Inverness.


2.           Project. The Building and the land (the "Land") located at 8310
South Valley Highway, Englewood, Colorado,  80112-5806.


3.           Premises. Approximately 8,204 square feet of rentable area located
on the second floor of the Building and known as Suite No.  250 as outlined on
the floor plan attached hereto as Exhibit A.


4.           Commencement Date. The earlier of June 1, 2003, or upon the
"Substantial Completion" of the Landlord's Work described in Exhibit B.
Substantial Completion shall have the meaning set forth in Section 3.2.
Notwithstanding the Commencement Date, Tenant shall be permitted to access the
Premises two (2) weeks prior to the anticipated Commencement Date for purposes
of installing furniture and cabling, provided, however, such early access shall
not interfere with Landlord's Work described in Exhibit B nor shall such early
access trigger the Tenant's obligations to pay Monthly Rent. During the period
of early access to the Premises, all other terms of this Lease, including, but
not limited to, the obligations to carry the insurance required in the Lease
shall be in effect during such period. Tenant shall indemnify and hold Landlord
harmless  from any liability as a result of Tenant's early access to the
Premises.


5.           Rent Commencement Date. Ninety (90) days after the Commencement
Date (currently projected to be September 1,2003).


6.           Lease Term. Sixty (60) months.


7.           Scheduled Termination Date. Sixty (60) months from the Commencement
Date (currently projected to be May 31, 2008).


8.           Base Rent. Approximately $426,799.45 total aggregate base rent,
payable in monthly installments ("Monthly Rent") as follows:

 
Date
Annual Rent Rate
Monthly Rent
Annual Rent Per
Rentable Square Foot
       
**6-1-03 to 8-31-03
$0
$0
$0
**9-1-03 to 2-15-04
$77,609.84
$6,467.49**
$9.46 (estimate of 2003
Operating Expenses) **
2-16-04 to 5-31-08
$86,142.00
$7,178.50
$10.50

 
 

--------------------------------------------------------------------------------


 
**  (ESTIMATED, SUBJECT TO ADJUSTMENT BASED ON PROVISIONS OF ARTICLE 2
HEREUNDER). DATES REFERENCED ABOVE ARE SUBJECT TO ADJUSTMENT PURSUANT TO THE
PROVISIONS OF SECTION 3.2 BELOW.


9.           Tenant's Proportionate Share. 4.3 884%.


10.           Operating Expenses. This is a modified triple net lease with a
Base Year Expense Stop of 2003. See Article 2. All rent including Operating
Expenses is abated for the first three (3) months after the Commencement Date.
For the period beginning on the 91" day after the Commencement Date through a
date which is 165 days later, Tenant shall only be obligated to pay the
Estimated Payments defined in Section 2.6 (currently estimated to be $9.46 per
rentable square foot.) Beginning on the 166' day after the Commencement Date,
Tenant shall be obligated to pay $10.50 per rentable square foot plus the
Estimated Payments, as adjusted time to time pursuant to Section 2.6. This Lease
also includes a Base Year Expense Stop using the calendar year 2003. By way of
example, if the actual Operating Expenses for the calendar 2003 are $9.46 per
rentable square foot as currently estimated, then for the remaining Lease Term,
Tenant will pay a minimum of $9.46 per rentable square foot plus any increase in
the Operating Expenses for any particular Lease year.


11.           Initial Improvement Allowance. None.


12.           Party Constructing Initial Improvements. Landlord shall cause the
Landlord's Work to be constructed in accordance with the Work Letter attached to
this Lease as Exhibit B.


13.           Parking Spaces. Thirty (30) unreserved spaces in the Building's
surface parking lot free of charge and five (5) reserved spaces in the
Building's covered parking area at a rate of Sixty Dollars ($60.00) per month
per each garage space, which may be increased by Landlord annually in accordance
with the prevailing market rates for covered parking.


14.           Security Deposit. $7,178.50.


15.           Operating Expense Base. 2003 Base Year


16.           Normal Building Hours. a.m. to p.m. Monday through Friday, and
a.m. to 1:00 on Saturday, excluding the holidays listed in Section 4.


17.           Tenant's Broker. CB Richard Ellis.


18.           Landlord's Broker. Frederick Ross Company.


19.           Tenant's Address for Notices. 2 Inverness Drive East, Suite 100,
Englewood, Colorado 80112, prior to the Commencement Date; and 8310 South Valley
Highway, Suite Englewood, Colorado 80112 following the Commencement Date.


20.           Tenant's Telecopier Number for Notices. (303) 377-3663.


 
 

--------------------------------------------------------------------------------

 

The foregoing definitions are provided for convenience only; in the event of any
inconsistency between the foregoing definitions and any other provisions of this
Lease, the other provisions of this Lease shall control.


THIS BASIC LEASE TERM SHEET, together with the General Provisions incorporated
as Part II and any addendums and Exhibits, all constitute the entire lease
between Tenant and Landlord for the Premises, made and entered into as of the
Lease Date.


/s/
RS                                                                            /s/
LG
______________________                                                                _____________________
TENANT’S
INITIALS                                                                           LANDLORD’S
INITIALS



 
 

--------------------------------------------------------------------------------

 

PART II


GENERAL PROVISIONS


THIS LEASE is made and entered into this 17TH day of March, 2003, by and between
Best Property Fund, L.P., a Delaware limited partnership ("Landlord"), and
Premier Data Services, Inc., a Delaware corporation ("Tenant").


1.           PREMISES; TERM.


1.1           Lease of Premises. Landlord hereby leases the Premises to Tenant,
and Tenant hereby leases the Premises from Landlord, for the term and upon the
conditions provided in this Lease. The Premises are outlined on the floor plan
attached as Exhibit A. Tenant will have the non-exclusive right to use the
common and public areas of the Project (except the garage and the roof) as
defined by Landlord from time to time.


1.2           Term. Subject to and upon the covenants, agreements and conditions
of this Lease, the term of this Lease shall commence on the Commencement Date
(as it is established pursuant to Section 3.2) and shall continue for the Lease
Term specified in Item 6 of Part I of this Lease. If the Commencement Date is
not the first day of a month, then the Lease Term shall be the period specified
in Item 6 of Part I of this Lease, plus the partial month in which the
Commencement Date occurs.


1.3           Parking. Tenant shall have the nonexclusive privilege to use the
parking spaces described in Part I of this Lease, pursuant to the rules and
regulations relating to parking adopted by Landlord from time to time. Tenant
shall not use any parking spaces in the garage not specifically allocated to
Tenant. Neither Tenant nor its employees, servants or any persons commonly
occupying the Building shall use, enjoy, or occupy any space designated as
visitor parking. Tenant agrees to cooperate with Landlord and other tenants in
the use of the parking facilities. Landlord may, at its sole discretion and upon
thirty (30) days notice to Tenant, change the location and nature of the garage
parking spaces available to Tenant, its employees and invitees.


2.           RENT.


2.1           Rent. Tenant shall pay to Landlord, as rent for the Lease Term,
the Monthly Rent set forth in Item 8 of Part I of this Lease. Tenant shall also
pay to Landlord all sums of any kind or nature provided in this Lease, including
any sums, charges, expenses and costs identified in this Lease as additional
rent to be paid by Tenant to Landlord (collectively, the "Rent").

 
 

--------------------------------------------------------------------------------

 

2.2           Payment. Tenant's obligation to pay Rent shall begin on the Rent
Commencement Date and shall continue to remain an obligation of Tenant until
completely satisfied. Monthly Rent shall be payable in advance on the first day
of each calendar month during the term of this Lease. Tenant shall also pay to
Landlord, in advance, on the first day of each calendar month, the Estimated
Payments of Tenant's Proportionate Share of Operating Expenses and Real Estate
Taxes, as set forth in Section 2.6 and Exhibit G, respectively. Tenant shall
make all payments of Rent by check, payable to Landlord, in legal tender of the
United States, and delivered to:


Best Property Fund, L.P.
c/o Transwestern Property Company
8310 South Valley Highway, Suite 125
Englewood, CO 80112-5806
Attn: Karla Flowers
or to such other party or to such other address as Landlord may designate from
time to time by written notice to Tenant, without notice, demand, deduction,
set-off or counterclaim.


 2.3           Initial Deposits. On the date upon which Landlord and Tenant have
both executed this Lease, Tenant shall pay to Landlord an amount equal to one
(1) monthly installment of the initial Monthly Rent due hereunder, which amount
shall be credited toward the first installment of Monthly Rent for the fourth
full calendar month of the Lease Term. In addition, if the Rent Commencement
Date (and therefore the obligation under this Lease to pay Monthly Rent
hereunder) occurs on a day other than the first day of a calendar month, then
Monthly Rent and Estimated Payments from such date until the first day of the
following calendar month shall be prorated at the rate of 1130th of Monthly Rent
and Estimated Payments for each day of that month from and including the Rent
Commencement Date, payable in advance. Tenant shall also pay the Security
Deposit in the amount set forth in Item 14 of Part I of this Lease to Landlord
concurrently with the execution of this Lease.


2.4           Payment of Operating Expenses. Beginning ninety (90) days after
the Commencement Date (currently projected to be September 1, 2003), Tenant
shall pay to Landlord the product of the Operating Expenses (as defined in
Exhibit G) for the Project during any calendar year falling entirely or partly
within the Lease Term multiplied by Tenant's Proportionate Share as specified in
Item 9 of Part 1. For the purposes of this Section 2, the calendar year 2003
shall operate as the Base Year Operating Expense Stop. If a calendar year to
which this Section 2.4 applies falls only partly within the Lease Term, then
Tenant's liability for Operating Expenses and Real Estate Taxes in that calendar
year shall be prorated accordingly.


2.5           Estimated Operating Expenses. Landlord shall notify Tenant prior
to the , beginning of each calendar year of Landlord's good faith estimate of
the amount of Operating I Expenses (the "Estimated Operating Expenses") that
Landlord likely will incur for the Project during the coming calendar year, and
Landlord shall advise Tenant of the amount of its Estimated Payments (as defined
below) for the coming calendar year.

 
 

--------------------------------------------------------------------------------

 

2.6           Estimated Payments. Beginning ninety (90) days after the
Commencement Date (currently projected to be September 1, 2003), Tenant shall
pay to Landlord, as additional rent, an amount equal to 1112th of Tenant's
Proportionate Share of the Estimated Operating Expenses (collectively, the
"Estimated Payments"). Tenant shall make its Estimated Payments on the first day
of each calendar month. Tenant shall pay the amount of the Estimated Payments
until the amount is adjusted, effective the first day of the next succeeding
calendar month (provided Tenant shall have been given at least ten (10) days
prior written notice of such adjustment), based upon Landlord's determination of
the Estimated Operating Expenses for the applicable calendar year. Landlord
shall not adjust the amount of Estimated Payments more than once per year,
excluding any adjustments made effective January 1 for the upcoming year. In the
event of such a mid-year adjustment, in the month Tenant first makes a payment
based on the adjusted Estimated Payment, Tenant shall pay to Landlord the
difference between the lesser of: i) the amount payable based on the adjusted
Estimated Payments, and ii) the amount finally determined by Landlord (if such
amount has been determined) as the actual Operating Expenses for the prior year;
less the amount payable based upon the Estimated Payments in effect prior to the
adjustment, for each month which has elapsed since December of the prior year.
Notwithstanding anything contained herein to the contrary, for the period
consisting of the 91" day of the Lease Term through the 165& day of the Lease
Term, Tenant shall only be obligated to pay an Estimated Payment* of $9.46 per
rentable square foot of the Premises subject to adjustment pursuant to the terms
of this Article 2.


2.7           Landlord's Calculation. Within 150 days after the expiration of
each calendar (including the calendar years in which the Commencement Date and
expiration or earlier termination of this Lease or early termination of Tenant's
right to occupy the Premises occurs), or as soon as reasonably practical
thereafter, Landlord shall determine the actual Operating Expenses for such
calendar year. Landlord shall compute the Operating Expenses on the accrual
basis in accordance with sound accounting and management practices. Real Estate
Taxes for each calendar year shall be the Real Estate Taxes that accrue for that
year (which, under the current law, are payable in the following calendar year).
The Operating Expenses for each calendar year shall be those actually incurred,
provided, however, that if the Building was not 100% occupied during the entire
calendar year, the Operating Expenses shall be adjusted to project the Operating
Expenses as if the Building was 100% occupied. A final tax bill shall be
conclusive evidence of the amount of Real Estate Taxes.


2.8           Statement of Operating Expenses. Landlord shall submit to Tenant a
statement setting forth Landlord's determination of (i) the actual Operating
Expenses; (ii) Tenant's proportionate share of such amounts; (iii) Tenant's net
obligation for such Operating Expenses for the calendar year ("Tenant's Net
Obligation") which reflects the credit of Tenant's Estimated Payments during the
prior calendar year ("Tenant's Net Credit"), and (iv) the amount, if any, that
the Tenant's Net Credit exceeds the Tenant's Net Obligation. Within thirty (30)
days after the delivery of such statement (including any statement delivered
after the expiration or earlier termination of this Lease or the early
termination of Tenant's right to occupy the Premises), Tenant shall pay Landlord
the full stated amount of Tenant's Net Obligation. Tenant's obligation to pay
the full stated amount of Tenant's Net Obligation shall survive the expiration
or


 
 

--------------------------------------------------------------------------------

 

earlier termination of this Lease or the early termination of Tenant's right to
occupy the Premises. If the aggregate amount of Tenant's Estimated Payments.
during the prior calendar year exceeds Tenant's proportionate share of the
actual Operating Expenses for that calendar year, the excess shall, at
Landlord's option, either be refunded to Tenant or credited to Tenant's next
payment of Rent, until such-excess is fully refunded or credited to Tenant.


2.9           Tenant's Right to Audit. Landlord shall maintain complete and
accurate books and records reflecting the Operating Expenses in accordance with
sound accounting and management practices. Tenant shall have the right to
inspect Landlord's records at Landlord's office upon at least seventy-two (72)
hours' prior notice during normal business hours. Unless Tenant sends to
Landlord any written exception to any such statement of Operating Expenses
within six (6) months after Landlord's delivery of such statement, that
statement shall be deemed final and accepted by Tenant. Tenant shall pay the
amount shown the statement in the manner prescribed in this Lease, whether or
not Tenant takes any such written exception, but without any prejudice to
Tenant's exception. If Tenant makes a timely exception, Landlord shall cause a
"Big Five" accounting firm that is not the primary auditor of either Landlord or
Tenant, or a successor to any such Big-Five firm, to issue a final and
conclusive resolution of Tenant's exception. Landlord shall pay the cost of such
certification unless Landlord's original determination of annual Operating
Expenses does not overstate the actual amount by more than three percent (3%),
in which case Tenant shall pay the cost of such certification.


3.           PREPARATION AND CONDITION OF PREMISES


3.1           Landlord Improvements. Landlord will use its best commercial
efforts to cause the Premises to be completed, at Landlord's expense, in
accordance with the Work Letter attached as Exhibit B. The work required to
complete the Premises shall be done with such minor variations as Landlord may
deem advisable, so long as such variations will not materially interfere with
Tenant's intended use of the Premises. Other than for Landlord Work as set forth
in the Work Letter and as otherwise set forth herein, Landlord shall have no
obligation for the completion of the Premises.


3.2           Commencement Date. The Commencement Date shall be the earlier of
June 1, 2003, or upon the Substantial Completion, as defined below, of
Landlord's Work (as defined in Exhibit B). "Substantial Completion" shall mean
the earlier of the date upon which Tenant occupies the Premises to conduct its
business or that date on which Landlord has completed Landlord's Work at the
Premises and a temporary certificate of occupancy (or its equivalent) allowing
Tenant to occupy the Premises has been issued by the appropriate governmental
authority provided, however, that if Landlord shall be delayed in the
Substantial Completion of the Landlord's Work as a result of any of the
following (a "Delay"):


(i) Tenant's failure to furnish information in accordance herewith or to respond
to any request by Landlord for any approval or information within any time
period prescribed, or if no time period is prescribed, then within two (2)
business days of such request;


 
 

--------------------------------------------------------------------------------

 

(ii) Tenant's insistence on materials, finishes or installations other than
Landlord's building standard after having fist been informed by Landlord that
such materials, finishes or installations will cause a Delay; or


(iii) Tenant's changes in the Approved Plans and Specifications (as defined in
Exhibit B); or


(iv) The performance by a person, firm or corporation employed by Tenant in the
completion of any work by said person, fm or corporation (all such work and such
persons, firms or corporations being subject to the approval of Landlord); or


(v) Any request by Tenant that Landlord delay the completion of any of
Landlord's Work; or


(vi) Any breach or default by Tenant in the performance of Tenant's obligations
under this Lease; or


(vii) Any delay resulting from Tenant's having taken possession of the Premises
prior to Substantial Completion; or


(viii) Any reasonably necessary displacement of any of Landlord's Work from its
place in Landlord's construction schedule resulting from any of the causes for
Delay; or


(ix) Any other delay chargeable to Tenant, its agents, employees or independent
contractors;


then the commencement of the Lease Term and the payment of Rent shall be
accelerated by the number of days of such Delay. The term "punch list items'' as
used herein shall mean any details of construction, mechanical adjustment or
other matter, the noncompletion of which does not materially interfere with
Tenant's use of the Premises, provided, however, said punch list items shall be
completed by Landlord within fourteen (14) days of the Commencement Date. The
abatement of rent shall be Tenant's sole remedy and shall constitute full
settlement of all claims that Tenant might otherwise have against Landlord by
reason of the Premises not being ready for occupancy by Tenant on the
Commencement Date. Landlord's reasonable determination of the Commencement Date
shall be final and binding on all parties for all purposes hereof, including,
without limitation, determination of the date of commencement of the Lease Term
and of Tenant's obligation to pay rent hereunder.


3.3           Acceptance of Premises. Promptly following the Commencement Date,
Landlord and Tenant shall execute a Lease commencement Rider (the "Rider') in
the form of Exhibit D acknowledging, among other things, that Tenant has
accepted possession, and reciting the exact Commencement Date and Termination
Date of the Lease. The Rider, when so executed and delivered, shall be deemed to
be a part of this Lease. Tenant, by taking possession of the Premises, shall be
deemed to have agreed that the Premises are then in a satisfactory order, repair
 

 
 

--------------------------------------------------------------------------------

 

and condition, except as set forth on a punch list prepared by Landlord and
Tenant prior to occupancy.


    4.     SERVICES AND UTILITIES.


4.1           Landlord's Services. Landlord shall provide the utilities and
services ("Building Services") as set forth in Exhibit F.


4.2           Interruption of Services. Should any of the Building equipment or
machinery cease to function properly for any cause, Landlord shall use
reasonable diligence to repair the same promptly. Landlord's inability to
finish, to any extent, the Building Services, or any cessation thereof resulting
from any causes, including any entry pursuant to Section 11, and any renovation,
redecoration or rehabilitation of any area of the Building, including the lobby,
or any of the surrounding public spaces, shall not render Landlord liable for
damages to either person or property, nor be construed as an eviction of Tenant,
nor work an abatement of any portion of rent, nor relieve Tenant from
fulfillment of any covenant or agreement hereof, provided, however, if an
interruption of electricity service to the Premises or other Building Service
which precludes Tenant from its intended use of the Premises and is within
Landlord's reasonable control and the interruption causes the Premises to be
wholly untenantable for a period of ten (1 0) consecutive business days, then
Monthly Rent shall be abated proportionately.


4.3           Supplementary WAC. Whenever machines or equipment which generate
heat either as a prime purpose or as an incidental effect and which affect the
temperature otherwise maintained by the air conditioning system are used by
Tenant in the Premises, Landlord reserves the right to install supplementary air
conditioning units to serve the Premises, and the costs therefore, including the
costs of installation, operation and maintenance thereof, shall be paid by
Tenant as additional rent upon demand by Landlord.


5.     ALTERATIONS AND REPAIR.


5.1           Tenant's Alterations. Tenant shall make no alterations, additions
or improvements to the Premises or the Project (the "Alterations"), without
obtaining the prior written consent of Landlord which consent shall not be
unreasonably withheld. Tenant shall submit any such request to Landlord at least
twenty (20) days prior to the commencement of the Alterations. Landlord may
impose, as a condition to its consent, and at Tenant's sole cost, such
requirements as Landlord may deem necessary in its reasonable judgment,
including the manner in which the Alterations are done, the material to be used,
plans from the Building architect and contractor by whom the work is to be
performed and the times during which the work is to be accomplished, approval of
all plans and specifications, and the procurement of all licenses and permits.
Landlord shall be entitled to or to require Tenant to post notices on and about
the Premises with respect to Landlord's non-liability for the Alterations and
Tenant shall not permit those notices to be defaced or removed. Tenant further
agrees not to connect any apparatus, machinery or device to the Building
systems, including electric wires, water pipes, fire, safety, heating and
mechanical systems, without the prior written consent of Landlord which consent


 
 

--------------------------------------------------------------------------------

 

shall not be unreasonably withheld. Alterations which Tenant is permitted to
make shall be performed in a good and workmanlike manner and in compliance with
this Lease.


If any Alterations are made without the prior written consent of Landlord,
Landlord may correct or remove those Alterations, and Tenant shall pay the
amount of any and all expenses incurred by Landlord in the performance of this
work to Landlord as additional rent.  All Alterations shall be made (i) at
Tenant's sole expense, (ii) at such times, in such manner, and pursuant to such
rules and regulations as Landlord may designate, (iii) in a good, work-manlike,
first class and prompt manner, (iv) using new materials only, (v) in' accordance
with all applicable legal requirements and the requirements of any insurance
company insuring the Building, (vi) in accordance with Landlord's then current
construction rules and (vii) and only by such contractors, subcontractors, or
mechanics as are approved in writing by Landlord. Approval of contractors,
subcontractors or mechanics by Landlord, which approval may not be unreasonably
withheld, shall be based upon the contractors or mechanics being properly
licensed, their financial condition, experience and past job performance.
Alterations shall be installed in accordance with all code and insurance
requirements. Tenant shall obtain any necessary permits and furnish copies of
the permits to Landlord prior to commencement of any such work. Tenant shall
also cause to be posted on the Premises a notice of nonresponsibility on behalf
of Landlord in accordance with C.R.S. 93 8-22- 1 O5(2), as amended.


5.2           No Liens Permitted. Tenant has no right or authority to grant or
permit any lien or encumbrance against the Premises or the Project. If any
mechanics' lien is filed against the Premises or the Project for work, labor,
services, or materials, done for or supplied to or claimed to have been done for
or supplied to Tenant, such lien shall be discharged by Tenant, at its sole cost
and expense, within ten (10) business days from the date Tenant receives written
demand from Landlord to discharge the lien, by the payment thereof or by bonding
over the lien or otherwise causing the lien to be discharged pursuant to
Colorado law. If Tenant does not discharge any such lien, Landlord may, at its
option, discharge the same and treat the cost thereof as additional rent, due
and payable upon receipt by Tenant of a written statement of costs from
Landlord. Such discharge of any lien by Landlord shall not be deemed to waive or
release Tenant from its default under this Lease for not discharging the same as
required by this Lease. Tenant shall indemnify and hold harmless Landlord from
and against any and all claims, damages and expenses (including attorney's fees)
incurred by Landlord, arising from any liens placed against the Premises or the
Project as a result of Tenant making any Alterations to the Premises.


5.3           Tenant's Repair Obligation. Tenant, at its sole cost and expense,
shall keep the Premises and the fixtures and equipment therein (including
supplementary air conditioning units, whether installed by Landlord or Tenant)
in good order and in clean, safe and sanitary condition (ordinary wear and tear
excepted), shall take good care thereof, and shall suffer no waste or injury
thereto.


5.4           Landlord's Repair Obligation. Landlord shall, subject to
reimbursement as part of Operating Expenses, to the extent deemed reasonably
necessary by Landlord for operations of the Building, repair and maintain: the
structural portions of the Building, elevators and escalators




 
 

--------------------------------------------------------------------------------

 

(if any), plumbing, air conditioning, heating and electrical systems installed
or furnished by Landlord, the Building roof, the curtain wall, including all
glass connections at the perimeter of the Building, all exterior doors,
including any exterior plate glass within the Building, Building telephone and
.electrical closets owned or operated by Landlord, the common areas of the
Building, landscaping, and interior portions of the Building above and below
grade which are not within space leased to Tenant or other tenants in the
Building. Landlord shall have no obligation to make improvements to or to repair
or maintain the Premises during the Lease Term except as expressly required in
this Lease or in the Work Letter.


5.5            Ownership of Property.  Any Alterations and other improvements
(including Landlord's Work) and any equipment, machinery, and other property,
installed in or affixed to the Premises or the Project by or on behalf of
Landlord or Tenant (except Tenant's Personal Property, as defined below): (i)
shall immediately become the property of Landlord, and (ii) shall be surrendered
to Landlord with the Premises at the end of the Lease Term or at the termination
of Tenant's right to occupy the Premises, provided, however, that if Landlord
requests Tenant to remove any Alterations installed by or on behalf of Tenant,
Tenant shall cause those Alterations to be removed at Tenant's expense on or
before the end of the Term or before the termination of Tenant's right to occupy
the Premises, or Tenant shall reimburse Landlord, as additional rent, for the
cost of such removal and storage, as elected by Landlord. Landlord shall notify
Tenant of its election to require Tenant to remove any such property, if at all,
at the time Landlord gives its consent to the making of any Alterations, or to
the Working Drawings, in the case of the initial improvements made pursuant to
the Work Letter.


5.6           Tenant's Personal Property. "Tenant's Personal Property" shall
mean all movable personal property such as Furniture and office equipment now or
hereafter placed in or on the Premises by Tenant or with Tenant's permission
(other than any property of Landlord) and which: (i) is removable without damage
to the Premises and the Project, and (ii) is not a replacement of any property
of Landlord, whether such replacement is made at Tenant's expense or otherwise.
Tenant shall remove all of Tenant's Personal Property from the Project on or
before the date on which this Lease expires or is sooner terminated or Tenant's
right to occupy the Premises is terminated. Any of Tenant's Personal Property
(or the personal property belonging to any other person or entity that occupied
the Premises) left on the Project after the date this Lease is terminated or
Tenant's right to occupy the Premises, for any reason shall be deemed to have
been abandoned. In such event, Landlord shall have the right to remove and store
such property at Tenant's sole cost and for to dispose of it in whatever manner
Landlord considers appropriate, without waiving its right to claim from Tenant
all expenses and damages caused by Tenant not removing such property, and Tenant
and any other person or entity shall have no right to compensation from or any
other claim against Landlord as a result.


6.           USE. Tenant shall use and occupy the Premises solely for general
office purposes in accordance with the applicable zoning regulations, and for no
other purpose. Tenant shall not allow any use of the Premises which will
negatively affect the cost of coverage of Landlord's insurance on the Building.
Tenant shall not allow any inflammable or explosive liquids or materials to be
kept on the Premises. Tenant shall not allow any use of the Premises which


 
 

--------------------------------------------------------------------------------

 

would cause the value or utility of any part of the Premises to diminish or
would interfere with any other tenant or with the operation of the Project by
Landlord. Tenant shall not permit any nuisance or waste upon the Premises, or
allow any offensive noise or odor in or around the Premises.


    7.           GOVERNMENTAL REQUIREMENTS. Tenant shall not use or occupy the
Premises for any unlawful purpose, and shall at its sole cost comply with all
present and future laws (including provisions of the Americans With Disabilities
Act of 1990 and regulations promulgated thereunder, as they may be amended),
zoning and other ordinances, regulations, and orders of all governments,
government agencies and any other public authority concerning the use, occupancy
and condition of the Premises and all machinery, equipment and furnishings
therein. If any governmental authority shall deem the Premises to be a "place of
public accommodation'^ under the Americans with Disabilities Act or any other
comparable law as a result of Tenant's use, Tenant shall either modify its use
to cause such authority to rescind its designation or be responsible for any
alterations, structural or otherwise, required to be made to the Project or the
Premises under such laws.


    8.           INSURANCE AND INDEMNITY.


8.1           Insurance Rating. Tenant shall not conduct or permit to be
conducted any activity, or place any equipment or property in or about the
Premises that will increase in any way the rate of property insurance or other
insurance on the Building, unless consented to by Landlord. Landlord's consent
may be conditioned upon Tenant's payment of any costs arising directly or
indirectly from such increase. If any increase in the rate of property insurance
or other insurance on the Building is stated by any insurance company or by the
applicable Insurance Rating Bureau to be due to Tenant's activity, equipment or
property in or about the Premises, the statement shall be conclusive evidence
that the increase in such rate is due to such activity, equipment or property
and, as a result thereof, Tenant shall be liable for such increase. Any such
rate increase and related costs incurred by Landlord shall be deemed additional
rent due and payable by Tenant to Landlord upon receipt by Tenant of a written
statement of the rate increase and costs. Tenant may contest, at its sole cost
and expense, any insurance rate increase, provided such action by Tenant will
not adversely affect the insurance coverage of Landlord.


8.2           Tenant's Insurance. Tenant shall, at its sole cost, carry and keep
in full force and effect at all times during the Lease Term, an any extensions
thereof, a commercial general liability policy with a combined single limit of
at least Two Million Dollars ($2,000,000.00) per occurrence and an annual
aggregate limit of at least Four Million Dollars ($4,000,000.00).


(1)           Worker's Compensation Insurance. Tenant shall carry and keep in
full force and effect at all times during the term of this Lease, and any
extensions thereof, at its sole cost, worker's compensation or similar insurance
in form and amounts required by law. Such insurance shall contain waiver of
subrogation provisions in favor of Landlord and its Agent.


(2)           Tenant's Special Form Coverage Insurance. Tenant shall obtain and
maintain throughout the term of this Lease and any extension periods Special
Form coverage



 
 

--------------------------------------------------------------------------------

 

insurance. insuring against damage to and loss of any and all Alterations in and
about the Premises, fixtures, equipment, Tenant's Personal Property and all
other personal property in and about the Premises. Proceeds of Tenant's
insurance shall be used for the repair and restoration of Tenant's property in
the Premises and the leasehold improvements made by Tenant in the event of
damage or destruction. Tenant's policy shall not be subject to a deductible in
excess of a usual and customary amount as reasonably determined by Landlord from
time to time.


(3)           Landlord's Special Form Coverage. Landlord shall obtain and
maintain Special Form coverage insurance subject to exclusions, in the amount of
the full replacement value, on the shell and core of the Building, including the
Premises and any and all tenant improvements constructed pursuant to the Work
Letter (up to the amount of the Initial Improvement Allowance, if any).
Landlord's policy shall not be subject to a deductible in excess of a usual and
customary amount as reasonably determined by Landlord from time to time.


(4)           Tenant's Contractor's Insurance. Tenant shall require any
contractor of Tenant performing work on the Premises to carry and maintain, at
no expense to Landlord:


(A)           commercial general liability insurance, including contractor's
liability coverage, contractual liability coverage, completed operations
coverage, broad form property damage endorsement and contractor's protective
liability coverage, to afford protection with limits, for each occurrence, of
not less than One Million Dollars ($1,000,000.00) with respect to personal
injury, death, property damage; and


(B)           worker's compensation or similar insurance in form and amounts
required by law.



8.3           Requirements for Tenant's Insurance Policies


(1)           The company or companies writing any insurance that Tenant is
required to carry and maintain or cause to be carried or maintained pursuant to
this Lease as well as the form of such insurance shall at all times carry a
current A.M. Best rating of at least A-MII. Tenant's commercial general
liability and Special Form coverage insurance policies and certificates
evidencing such insurance shall name Landlord, Landlord's property management
company, and any mortgagee or ground Landlord as additional insureds or loss
payees (as applicable), shall name Landlord as a certificate holder, and shall
contain a provision by which the insurer agrees that such policy shall not be
canceled except after thirty (30) days written notice to Landlord and any other
additional insureds. Tenant agrees to provide to Landlord prior to taking
possession of the Premises, and from time to time upon request, the certificates
evidencing such insurance or copies of the insurance policies. Landlord may
withhold delivery of the Premises without delaying the Commencement Date, or
triggering any abatement of rent, if Tenant does not provide Landlord with these
certificates.


(2)           Any liability insurance carried or required to be carried by
Tenant hereunder shall be primary over any liability policy that might be
carried by Landlord. If Tenant does not perform any of its obligations regarding
the acquisition and maintenance of insurance,


 
 

--------------------------------------------------------------------------------

 

Landlord may perform the same and the cost of same shall be deemed additional
rent, payable upon Landlord's demand. Failure to pay after demand shall
constitute a default of this Lease by Tenant.


(3)     If Tenant obtains any general liability insurance policy on a
claims-made basis, Tenant shall provide continuous liability coverage for claims
arising during the entire Lease Term, regardless of when such claims are made,
either by obtaining an endorsement providing for an unlimited extended reporting
period in the event such policy is canceled or not renewed for any reason
whatsoever or by obtaining new coverage with a retroactive date the same as or
earlier than the expiration date of the canceled or expired policy. The limits
of any insurance maintained by Tenant shall not, under any circumstances, limit
the liability of Tenant hereunder.


8.4           Indemnification. Tenant shall indemnify, defend and hold harmless
Landlord and its officers, directors, employees and agents against any claim by
any third party for injury to any person or damage to or loss of any property
occurring on the Project and arising from the use of the Premises, or arising
from any other negligent act or omission of Tenant or any of Tenant's employees
or agents. Tenant's obligations under this section shall survive the expiration
or termination of this Lease or the early termination of Tenant's right to
occupy the Premises.


8.5           Waiver of Subrogation Notwithstanding anything to the contrary in
this Lease, Landlord and Tenant hereby release each other and waive any claims
they may have against the other for loss or damage to the Project, the Premises,
leasehold improvements, fixtures, equipment and/or any other personal property
arising from a risk insured against under the Special Form coverage insurance
policies to be carried by Landlord and Tenant, as required above, or such other
policies actually carried by Landlord or Tenant, even though such loss or damage
was caused by the negligence of Landlord and Tenant, their agents or employees.
Landlord and Tenant agree to obtain and maintain throughout the term of this
Lease endorsements to their respective Special Form coverage policies waiving
the right of subrogation of their insurance companies against the other party
and its agents and employees. Except to the extent expressly provided herein,
nothing contained in this Lease shall relieve Landlord or Tenant of any
liability to each other or to their insurance carriers which Landlord or Tenant
may have under law or the provisions of this Lease in connection with any damage
to the Project, the Premises, leasehold improvements, fixtures, equipment,
furniture, and all other personal property, by fire, casualty or other insured
risk.


9.           DAMAGE AND DESTRUCTION.


9.1           Tenant's Responsibility for Damage.  Except to the extent of
insurance proceeds received by Landlord pursuant to Section 8.5 (or if Landlord
does not carry the insurance required under Section 8.2(3), then except to the
extent of the proceeds that would have been received by Landlord had Landlord
carried the required insurance), any and all injury, breakage or damage to the
Premises or the Project arising from any cause done by Tenant or its agents,
contractors, servants, employees and visitors, or by individuals and persons
making deliveries to or from the Premises for the benefit of Tenant, shall be
repaired by Landlord at the sole expense



 
 

--------------------------------------------------------------------------------

 



of Tenant, or at Landlord's option, by Tenant, at Tenant's expense, under
Landlord's direction and supervision. Payment of the cost of such repairs by
Tenant shall be due as additional rent with the next installment of Monthly Rent
after Tenant receives a bill for such repairs from Landlord. This provision
shall not be in limitation of any other rights and remedies which Landlord has
or may have in such circumstances.


9.2           Liability for Damage to Personal Property and to Person Tenant's
Personal Property, and all personal property of its employees, agents,
subtenants, business invitees, licensees, customers, clients, family members,
guests or trespassers, in and on the Premises shall be and remain in and on the
Premises and the Project at the sole risk of the parties, and Landlord shall not
be liable to any such person or party for any damage to or loss of personal
property thereof, including any loss or damage arising from (i) any act,
including theft, or any failure to act, of any other persons, (ii) the leaking
of the roof, (iii) the bursting, rupture, leaking or overflowing of water, sewer
or steam pipes, (iv) the rupture or leaking of heating or plumbing fixtures, (v)
short circuiting or malfunction of electrical wires or fixtures, including
security and protective systems, or (vi) the failure of the heating or
air-conditioning systems. Landlord shall also not be liable for the interruption
or loss to tenant's business arising from any of the above-described acts or
causes. Tenant specifically agrees to save Landlord harmless in all such cases.


9.3           Damage to the Project and/or the Premises


(1)     If the Premises is damaged by fire, casualty or other event insured
against by Landlord's Special Form coverage insurance policy covering the
Building, and the Premises can be fully repaired, in Landlord's opinion, within
180 days from the date of the insured fire, casualty or other event, Landlord,
if sufficient insurance proceeds are made available by the holders of any
mortgages or deeds of trust encumbering the Project, shall repair such damage,
provided, however, Landlord shall have no obligation to repair any damage to, or
to replace, any leasehold improvements other than leasehold improvements
installed by Landlord as part of the original Landlord Work under Exhibit B,
Tenant's Personal Property, or other personal property in and about the
Premises. Except as otherwise provided herein, if the entire Premises is
rendered inaccessible or untenantable by reason of the insured fire, casualty or
other event, then Monthly Rent and payments with respect to Tenant's
Proportionate Share of Operating Expenses shall abate for the period from the
date of such damage to the date when Landlord has completed repairs to the
Premises as specified above, and if only a portion of the Premises is so
rendered untenantable, then Monthly Rent and payments with respect to Tenant's
Proportionate Share of Operating Expenses shall abate for such period in the
proportion which the area of the portion of the Premises that was used and
occupied by Tenant on the date of the casualty event and was rendered
untenantable bears to the total area of the Premises, provided, however, if,
prior to the date when Landlord completes the repairs to the Premises as
specified above, any portion of the Premises so damaged shall be rendered
tenantable and shall be used or occupied by Tenant or any person claiming
through or under Tenant, then the amount by which the Monthly Rent and payments
with respect to increases in Operating Expenses shall abate shall be equitably
apportioned for the period from the date of any such use or occupancy to the
date when such repairs are completed. No compensation or claim or reduction of
rent will be allowed or paid by

 
 

--------------------------------------------------------------------------------

 

Landlord by reason of inconvenience, annoyance, or injury to business arising
from the necessity of repairing the Premises or any portion of the Project of
which they are a part.


(2)     Notwithstanding the foregoing, if, prior to or during the term of this
Lease, (A) the Premises or the Project is so damaged that, in Landlord's
reasonable opinion, the damage cannot be fully repaired within 180 days from the
date the damage occurred, (B) Landlord reasonably estimates that the insurance
proceeds payable to Landlord, plus the deductible, will be insufficient to fully
repair the damage, or (C) the remainder of the Lease Term at the time of the
casualty is less than twelve (12) months, then Landlord, at its option, in any
of the events described in (A) through (C) above, and Tenant, at its option,
only in the event described in (C)- above, may give the other party within sixty
(60) days after such fire or other casualty, a 120-day notice of termination of
this Lease and, in the, event such notice is given, this Lease shall terminate
(whether or not the Lease Term shall have commenced) upon the expiration of the
120 days with the same effect as if the date of expiration of the 120-day period
were the date definitely fixed for expiration of the Lease Term, and the.
then-applicable Monthly Rent shall be apportioned as of such date, including any
rent abatement as provided above.


(3)     Landlord agrees to notify Tenant within forty-five (45) days after a
casualty event if it estimates that it will be unable to repair the Premises
within 180 days after the date of the damage, and, if Landlord so notifies
Tenant, Tenant may, within thirty (30) days of Landlord's notice to Tenant of
that determination, terminate the Lease by written notice to Landlord, effective
thirty (30) days following the date of Tenant's notice.


10.           EMINENT DOMAIN.


10.1           Total Condemnation.  If the whole or a substantial part of the
Premises is condemned or acquired in lieu of condemnation by any governmental
authority for any public or quasi-public use or purpose, then the term of this
Lease shall cease and terminate as of the date when title vests in such
governmental authority. Tenant shall have no claim against Landlord or the
condemning authority for any portion of the amount of the condemnation award or
settlement that Tenant claims as its damages arising from such condemnation or
acquisition. Tenant may make a separate claim against the condemning authority
for a separate award for the value of Tenant's leasehold interest and any of
Tenant's tangible personal property and trade fixtures it cannot remove, for
moving and relocation expenses and for such business damages and/or
consequential damages as may be allowed by law, provided Tenant's claim shall
not diminish the amount of Landlord's award.


10.2           Partial Condemnation. If less than a substantial part of the
Premises is condemned or acquired in lieu of condemnation by any governmental
authority for any public or quasi-public use or purpose, the rent shall be
equitably adjusted on the date when title vests in such governmental authority
and this Lease shall otherwise continue in full force and effect. For purposes
of this Section 10.2, a "substantial part of the Premises" shall be considered
to have been taken if 25% or more of the Premises is condemned or acquired in
lieu of condemnation, or if less than 25% of the Premises is taken and the
portion of the Premises taken renders the entire Premises unsuitable for the
conduct of Tenant's business.



 
 

--------------------------------------------------------------------------------

 

10.3           Demolition.  If twenty-five percent (25%) or more of the Building
is condemned (whether or not the Premises shall have been condemned) and
Landlord elects to demolish the remainder of the Building, Landlord may elect to
terminate this Lease by providing written notice to Tenant, such notice to be
effective 120 days following the date of such notice.


11.           RIGHTS RESERVED TO LANDLORD.


Landlord shall have the following rights, without liability for damage or injury
to property, person or business and without effecting an eviction, constructive
or actual, or disturbance of Tenant's use or possession of the Premises or
giving rise to any claim for set-off, abatement of rent or otherwise:


 (1)     To change the Building's name or street address upon not less than
sixty (60) days prior written notice to Tenant;


(2)     To affix, maintain and remove any and all signs on the exterior and
common areas of the Project except where the exercise of such rights conflicts
with express signage rights granted to Tenant hereunder;


(3)     To reasonably designate and approve, prior to installation, all window
shades, blinds, drapes, awnings, window ventilators, lighting and other similar
equipment to be installed by Tenant that may be visible from the exterior of the
Premises or the Project;


(4)     To decorate and make repairs, alterations, additions and improvements,
whether structural or otherwise, in, to and about the Project and any part
thereof (provided that Landlord shall give Tenant oral or written notice at
least 24 hours prior to entering the Premises for any of the purposes set forth
in this Section 11, except in the case of an apparent or actual emergency), and,
during the continuance of any of such work, to temporarily close doors,
entryways, surface and/or garage parking areas, and common areas in the Project
and to interrupt or temporarily suspend Building Services and facilities, all
without affecting Tenant's obligations hereunder, so long as the Premises remain
tenantable;


(5)     To grant to anyone the exclusive right to conduct any business or render
any service in the Building, provided Tenant is not thereby excluded from uses
expressly permitted herein;


(6)     To show the Premises to prospective purchasers, tenants (within the last
six months of the Term), brokers, lenders, investors, rating agencies or others
at any reasonable time, provided that Landlord gives prior notice to Tenant and
does not materially interfere with Tenant's intended use of the Premises;


(7)     To install, use and maintain through the Premises, pipes, conduits,
wires and ducts serving the Project, provided that such installation, use and
maintenance does not unreasonably interfere with Tenant's intended use of the
Premises; .



 
 

--------------------------------------------------------------------------------

 

(8)     To designate a lockbox collection agent for collections of amounts due
Landlord. In that case, the date of payment of Rent or other sums shall be the
date of the agent's receipt of such payment or the date of actual collection if
payment is made in the form of a negotiable instrument thereafter dishonored
upon presentment. However, Landlord may reject any payment for all purposes as
of the date of receipt or actual collection by mailing to Tenant within
twenty-one (21) days after such receipt or collection a check equal to the
amount sent by Tenant;


(9)     To alter, relocate, reconfigure, reduce 'and withdraw the common areas
located outside the Building, including parking and access roads, as long as the
Premises remain reasonably accessible;


(10)     To take any other action which Landlord deems reasonable in connection
with the operation, maintenance or preservation of the Project.


12.           DEFAULT OF TENANT.


 An Event of Default shall exist under this Lease, if:


(1)     Tenant does not pay Rent as required under this Lease, including any
installment of Monthly Rent, costs of Landlord's Work, if any, or any sums,
charges, expenses and costs of any kind or nature identified in this Lease as
additional rent, although no legal or formal demand has been made, provided that
there shall exist no Event of Default unless Tenant shall have been given
written notice of such nonpayment and shall not have made the payment within
five (5) days following the giving of such notice, provided, however, Landlord
shall not be required to provide more than one (1) written notice of default to
Tenant in any one twelve (12) month period during the Lease Term;


(2)     Tenant materially violates or does not perform any of the provisions of
this Lease required of Tenant, provided that, on up to three (3) occasions
during the Lease Term, there shall exist no Event of Default unless Tenant's
violation or nonperformance of any of those provisions continues for a period of
thirty (30) days after written notice thereof has been delivered by Landlord to
Tenant or, in cases where the violation or nonperformance cannot be corrected
within thirty (30) days, Tenant does not begin to correct the violation or
nonperformance within thirty (30) days after receiving Landlord's written notice
and/or Tenant thereafter does not diligently pursue the correction of the
violation or nonperformance to completion within sixty (60) days after receiving
Landlord's written notice;


 (3)     Tenant abandons the Premises without paying the Rent when due;


(4)     this Lease or the estate of Tenant hereunder shall be transferred to or
shall pass to or devolve upon any other person or party except in a manner
permitted herein;


(5)     Tenant does not obtain the release of any mechanic's lien as required by
this Lease;



 
 

--------------------------------------------------------------------------------

 

(6)     this Lease or the Premises or any part thereof shall be taken upon
execution or by other process of law directed against Tenant, or shall be taken
upon or subject to any attachment at the instance of any creditor or claimant
against Tenant, and the attachment shall not be discharged or disposed of within
fifteen (15) days after the levy thereof;


(7)     Tenant, its employees or invitees do not comply with the rules and
regulations pertaining to parking space usage described in Section 1.3, provided
that there shall exist no Event of Default unless Tenant shall have been given
written notice of such failure to comply and Tenant shall not have cured the
noncompliance within ten (10) days following the giving of such notice,
provided, however, Landlord shall not be required to provide more than one (1)
written notice of default for failure to comply with the rules and regulations
pertaining to parking space usage to Tenant during the Lease Term; or


 (8)     an Event of Bankruptcy occurs, as specified in Section 3 1.14.


    13.           LANDLORD REMEDIES.


13.1           Termination of Lease or Possession. If Tenant defaults, Landlord
may elect by notice to Tenant either to terminate this Lease or to terminate
Tenant's possession of the Premises without terminating this Lease. In either
case, Tenant shall immediately vacate the Premises and deliver possession to
Landlord, and Landlord may repossess the Premises and may, at Tenant's sole
cost, remove any of Tenant's signs and any of its other property, without
relinquishing its right to receive Rent or any other right against Tenant.


13.2           Lease Termination Damages. If Landlord terminates the Lease,
Tenant shall pay to Landlord all Rent due on or before the date of termination,
plus Landlord's reasonable estimate of the aggregate Rent that would have been
payable from the date of termination through the Termination Date, reduced by
the rental value of the Premises calculated as of the date of termination for
the same period, taking into account anticipated vacancy prior to reletting,
reletting expenses and market concessions, both discounted to present value at
the rate of ten percent (10%) per annum. If Landlord shall relet any part of the
Premises for any part of such period before such present value amount shall have
been paid by Tenant or finally determined by a court, then the amount of Rent
payable pursuant to such reletting (taking into account vacancy prior to
reletting and reletting expenses or concessions) shall be deemed to be the
reasonable rental value for that portion of the Premises relet during the period
of the reletting. Any leasing costs associated with the reletting of the
Premises shall be prorated to the extent that the term of the reletting extends
beyond the date on which this Lease would have expired but for the termination
under this Section 13.2.


13.3           Possession Termination. Damages If Landlord terminates Tenant's
right to possession without terminating the Lease, Landlord shall use its best
efforts to relet the Premises for such rent, for such time, and upon such
commercially reasonable terms as Landlord in its sole discretion shall
determine, without any obligation to do so prior to renting other vacant areas
in the Building. Any proceeds from reletting the Premises shall first be applied
to the expenses of reletting, including reasonable costs of repair, alteration,
advertising, brokerage, legal, and other





 
 

--------------------------------------------------------------------------------

 

reasonably necessary expenses. If the reletting proceeds after payment of
expenses are insufficient to pay the full amount of Rent under this Lease,
Tenant shall pay such deficiency to Landlord monthly upon demand as it becomes
due. Any excess proceeds shall be retained by Landlord.


13.4     Litigation Costs. Tenant shall pay Landlord's reasonable attorneys'
fees and other costs in enforcing this Lease, whether or not suit is filed. If
either party brings any legal action or proceeding against the other to enforce
or interpret this Lease or otherwise arising out of this Lease, the prevailing
party in such action or proceeding shall be entitled to its costs and expenses
of suit and enforcing the judgment,, awarded to it, including without
limitation, reasonable attorney fees.




    14.           SURRENDER. Upon the expiration of the Term of this Lease or
the early termination of this Lease or the termination of Tenant's right to
possession of the Premises, Tenant shall return the Premises to Landlord broom
clean and in good order and condition, ordinary wear and casualty damage
excepted. If Landlord requires Tenant to remove any Alterations, then Tenant
shall remove the Alterations as required under Sections 5.5 and 5.6 in a good
and workmanlike manner and restore the Premises to its condition prior to their
installation.


    15.           HOLDING OVER. In the event Tenant does not immediately
surrender the Premises on the date of expiration of the term of this Lease or
any extension period thereof or the early termination of this Lease or upon the
termination of Tenant's right to possession of the Premises, Tenant shall, by
virtue of this Section 15, become a Tenant by the month and hereby agrees to pay
to Landlord a Monthly Rent, in advance, equal to 150% of the sum of (A) the
Monthly Rent in effect during the last month of the term of this Lease as it may
have been extended, plus (B) the Estimated Payment required to be made with
Monthly Rent pursuant to Section 2.6 (the "Holdover Rate"). The month-to-month
tenancy shall commence with the first day after the expiration of the term of
this Lease. Tenant as a month-to-month Tenant shall continue to be subject to
all of the conditions and covenants of this Lease. Tenant shall give to Landlord
at least thirty (30) days written notice of any intention to quit the Premises.
Tenant shall also be liable to Landlord for any expenses or damages (including
consequential damages) reasonably incurred by Landlord and caused by Tenant's
holdover (including space planning expenses, legal fees and commissions for a
prospective new Tenant for the Premises). In the event Tenant holds after the
expiration of the term of the Lease or extension period thereof, and Landlord
desires to regain possession of the Premises promptly at the expiration of the
term of this Lease or extension period hereof, then at any time prior to
Landlord's acceptance of modified Monthly Rent from Tenant as a month-to-month
Tenant hereunder, Landlord may declare Tenant to be a tenant at sufferance and
Landlord may forthwith re-enter and take possession of the Premises by any legal
process in force in the jurisdiction in which the Project is located.


    16.           SUBORDINATION, NONDISTURBANCE AND ATTORNMENT.


16.1           Subordination. Subject to the nondisturbance provisions set forth
in Section 16.2 below, this Lease is subject and subordinate to (i) the lien of
all and any existing or future mortgages (which term "mortgages" shall include
both construction and permanent financing and



 
 

--------------------------------------------------------------------------------

 

shall include deeds of trust and similar security instruments); (ii) all and any
ground leases; and (iii) any protective covenants; which may now or hereafter
encumber or otherwise affect the real estate (including the Building) of which
the Premises is a part, or Landlord's leasehold interest therein, and to all and
any renewals, extensions, modifications, recastings or refinancings thereof. In
confirmation of such subordination, Tenant shall, at Landlord's request,
promptly execute any requisite or appropriate certificate or other document,
subject to the restrictions in Section 16.2 below and provided the information
contained therein is true and correct. Tenant hereby constitutes and appoints
Landlord as Tenant's attorney-in-fact to execute any such certificate or other
document for or on behalf of Tenant if Tenant does not execute the certificate
or document within ten (1 0) days after receipt thereof. This power of attorney
is coupled with an interest.


16.2           Nondisturbance. Notwithstanding Section 16.1, Tenant shall only
be obligated to subordinate its leasehold interest to any mortgage, deed of
trust, ground lease or protective covenants now or hereafter placed upon the
Project if the holder of such mortgage or deed of trust or the Landlord under
such ground lease or the declarant under such protective covenants will grant to
Tenant a non-disturbance agreement, using the form of document then being
employed by such holder, Landlord or declarant for such purposes, which will
provide that Tenant, notwithstanding any default of Landlord hereunder, shall
have the right to remain in possession of the Premises in accordance with the
terms and provisions of this Lease for so long as Tenant shall not be in default
under this Lease.


16.3           Attornment. Tenant agrees that in the event any proceedings are
brought for the foreclosure of any such mortgage or for the termination of such
ground lease, Tenant shall attorn to the purchaser at such foreclosure sale or
the ground Landlord, if requested to do so by such purchaser or the ground
Landlord. Tenant shall also recognize such purchaser as the Landlord under this
Lease. Tenant waives the provisions of any statute or rule of law, now or
hereafter in effect, which may give or purport to give Tenant any right to
terminate or otherwise adversely affect this Lease and the obligations of Tenant
hereunder in the event that any such foreclosure proceeding is prosecuted or
completed or such ground lease is terminated.


16.4            Mortgagee's Unilateral Subordination. Notwithstanding anything
herein to the contrary, any mortgagee or ground Landlord may at any time
subordinate the lien of its mortgage or its ground lease to the operation and
effect of this Lease without Tenant's consent by giving Tenant written notice of
such subordination, in which event this Lease shall be deemed to be senior to
such mortgage or ground lease and thereafter such mortgage or ground Landlord
shall have the same rights as it would have had if this Lease had been executed,
delivered and recorded before the mortgage or ground lease (and not subordinated
thereto).


16.5           Notice to Mortgagees. If the Project, the Premises or any part
respectively thereof is at any time subject to a mortgage or a deed of trust or
other similar instrument, and this Lease or the rents are assigned to such
mortgagee, trustee or beneficiary, and Tenant is given written notice thereof,
including the post office address of such assignee, then Tenant may not pursue
any remedy for any default on the part of Landlord without first giving written
notice by certified or registered mail, return receipt requested, to such
assignee. The notice shall specify



 
 

--------------------------------------------------------------------------------

 



the- default in reasonable detail, and afford such assignee a reasonable
opportunity to make performance, at its election, for and on behalf of Landlord.


    17.           ASSIGNMENT AND SUBLETTING.


17.1           Assignment and Subletting. Tenant may not assign or otherwise
transfer this Lease, or sublet (including permitting occupancy or use by another
party) the Premises, or any part thereof, except in accordance with this Section
7 17.


17.2           Tenant's Proposed Assignment or Subletting. Tenant shall give
Landlord at least fifteen (15) days prior written notice of Tenant's desire to
assign this Lease or sublet all or any part of the Premises and Tenant shall
include with the written notice a copy of the proposed sublease or assignment
document. In the event Tenant seeks permission to sublease a part of the
Premises, the notice shall also identify the area of the Premises Tenant seeks
to sublease and the intended term of the sublease. Landlord shall notify Tenant
of its approval or rejection of Tenant's request to assign or sublease within
fifteen (15) days after receipt of Tenant's notice of intent to assign or
sublease; said approval not to be unreasonably withheld. The non-monetary terms
and conditions of such sublease shall be the same terns and conditions as set
forth in this Lease. Notwithstanding anything contained herein to the contrary,
however, the Landlord's consent shall not be required for any assignment to any
affiliate ("Affiliate") of the Tenant (an Affiliate is an entity which is
controlled by, controls, or is under common control with, Tenant) or any person
who acquires all or substantially all of the assets of Tenant in a sale, merger
or similar transaction provided that (i) Tenant notifies Landlord of any such
assignment or sublease and promptly supplies Landlord with any documents or
information reasonably requested by Landlord regarding such assignment or
sublease or such Affiliate or person (including evidence of the assignee's
assumption of Tenant's obligations under this Lease in the event of an
assignment), s(ii) such assignment or sublease is not a subterfuge by Tenant to
avoid its obligations under this Lease, (iii) such assignment or sublease does
not cause Landlord to be in default under any existing Lease at the Property,
and (iv) the net worth of such Affiliate or person is at least equal to the net
worth of Tenant as of the date of this Lease. An assignee of Tenant's entire
interest in this Lease pursuant to the immediately preceding sentence may be
referred to herein as an "Affiliated Assignee." "Control," as used in this
Article 17, shall mean the ownership, directly or indirectly, of greater than
fifty percent (50%) of the voting securities of, or possession of the right to
vote, in the ordinary direction of its affairs, of greater than fifty percent
(50%) of the voting interest in, an entity.


17.3           Tenant's Right to Assign or Sublet. Tenant may assign this Lease
or sublet all or any part of the Premises within 120 days after the date that
the fifteen (15) day period . referenced above expires. Except as provided
above, Tenant shall be required, however, to obtain Landlord's prior written
consent to any assignment or any sublease, which consent will not be
unreasonably withheld. In the event that Tenant does not deliver to Landlord any
sublease or assignment agreement, fully executed by the parties thereto, within
the 120 day period, Tenant may not assign this Lease or sublet the Premises
without first obtaining Landlord's prior consent to the proposed assignment or
sublease as required under Section 17.2.



 
 

--------------------------------------------------------------------------------

 

17.4           Tenant to Remain Liable. Tenant shall remain liable for all of
its obligations as primary obligor (and not as surety or guarantor) for the
payment of all rental due hereunder, and for the full and faithful observance
and performance of the covenants, terms and conditions herein contained,
notwithstanding any assignment or subletting of all or a portion of the Premises
or any consent by Landlord to any such assignment or subletting.


17.5           Landlord's Expenses. Tenant shall reimburse Landlord for, as
additional rent, all costs and expenses, including reasonable attorney's fees,
which Landlord incurs by reason of or in connection with any assignment,
sublease, or leasehold mortgage proposed or granted by Tenant (whether or not
permitted under this Lease), and all negotiations and actions with respect
thereto, such additional rent to be due and payable within fifteen (15) days of
receipt of a statement of such costs and expenses from Landlord. Any assignment
or subletting shall be effected on forms supplied or approved by Landlord.


17.6           Other Transfers. No assignment of this Lease shall be effectuated
by operation of law or otherwise without the prior written consent of Landlord.
For the purposes of this Lease, the transfer of twenty-five percent (25%) or
more of the voting stock of Tenant, if Tenant is not a publicly held
corporation, shall be deemed an assignment of this Lease requiring the approval
of Landlord required above. Notwithstanding the above, the Landlord shall
consent to any sublease or assignment of this Lease to any person who acquires
all or substantially all of the assets of Tenant in a sale, merger or similar
transaction provided that (i) Tenant notifies Landlord in writing of any such
assignment or sublease and promptly supplies Landlord with any documents or
information requested by Landlord regarding such assignment or sublease
(including evidence of the assignee's assumption of Tenant's obligations under
this Lease in the event of an assignment), (ii) such assignment or sublease is
not a subterfuge by Tenant to avoid its obligations under this Lease, (iii) such
assignment or sublease does not cause Landlord to be in default under any
existing Lease at the Project, and (iv) the net worth of such person is at least
equal to the net worth of Tenant as evidenced by Tenant's 2002 audited financial
statements as determined by a mutually agreed upon independent certified public
accountant ("CPA"). If the parties are unable to agree upon one (1) independent
CPA within fifteen (15) days after Tenant has submitted to Landlord all of the
documents and information requested by Landlord, then both Landlord and Tenant
shall submit the name of its designated CPA to the other party and those two (2)
shall then appoint a third CPA to make the determination set forth above. If
only one CPA shall have been given to the other party within such fifteen (15)
day period, that sole CPA shall render the determination which would otherwise
have been made as hereinabove provided. Consent by Landlord to one or more
assignments under this Section 17.6 shall not operate as a waiver of Landlord's
rights as to any subsequent assignments.


17.7           No Waiver. Landlord's collection or acceptance of rent from any
assignee of Tenant shall not constitute a waiver or release of Tenant from any
covenant or obligation contained in this Lease, nor shall any such assignment or
subletting be construed to relieve Tenant from giving Landlord the 15-day notice
or from obtaining the consent in writing of Landlord to any further assignment
or subletting. In the event that Tenant is in default of any term or provision
of this Lease, Tenant hereby assigns to Landlord the rent due from any



 
 

--------------------------------------------------------------------------------

 

subtenant of Tenant and hereby authorizes and directs each such subtenant, upon
notice from Landlord, to pay the rent directly to Landlord, the collection or
acceptance of rent from any subtenant in such instance not to constitute a
waiver or release of Tenant from any covenant or obligation contained in this
Lease, except to the extent such rent payments received by Landlord satisfies
rent obligations required under this Lease.


17.8           Excess Rental. In the event that the rental due and payable by a
sublessee (or a combination of the rental payable under such sublease, plus any
bonus or other consideration thereof incident thereto) exceeds the Rent payable
under this Lease, or if with respect to a permitted assignment, permitted
license, or other transfer by Tenant permitted by Landlord, the consideration
payable to Tenant by the assignee, licensee or other transferee exceeds Rent
payable under this Lease, then Tenant shall be bound and obligated to pay
Landlord fifty percent (50%) of such excess rental and other excess
consideration, excluding broker commissions actually paid by Tenant, within ten
(10) days following receipt thereof by Tenant from such sublessee, assignee,
licensee or other transferee, as the case may be.


17.9           Effect on Renewals or Expansions. If Tenant assigned the Lease or
if, at any point Tenant has subleased fifty percent (50%) or more of the
rentable area of the Premises, any rights of Tenant to renew this Lease, extend
the Lease Term, or to lease additional space in the Project shall be
extinguished, and will not be transferred to the subtenant or assignee. Further,
an exercised option to renew this Lease, extend the Lease Term or lease
additional space in the Project shall at Landlord's election be voided if Tenant
requests Landlord's approval to sublet any part of the Premises or assign the
Lease between the date Tenant exercises its option to renew this Lease, extend
the Lease Term or lease additional space in the Project and the commencement
date of such exercised option.


17.10   Encumbering of the Premises. Tenant may not mortgage or encumber this
Lease without the prior written consent of Landlord which consent shall not be
unreasonably withheld.


17.1 1   Profit Sharing. Neither Tenant nor any other person having an interest
in the possession, use, occupancy or utilization of the Premises shall enter
into any lease, sublease, license, concession or other agreement for use,
occupancy or utilization of space in the Premises which provides for rental or
other payment for such use, occupancy or utilization based in whole or in part
on the net income or profits derived by any person from the Premises (other than
an amount based on a fixed percentage or percentages of receipts or sales). Any
such purported lease, sublease, license, concession or other agreement shall be
absolutely void and ineffective as a conveyance of any right or license in the
possession, use, occupancy or utilization of any part of the Premises.


17.12    Bankruptcy. Notwithstanding anything to the contrary contained in this
Lease, if a trustee in bankruptcy is entitled to assume control over Tenant's
rights under this Lease, and assigns such rights to any third party, the Monthly
Rent to be paid hereunder by such party shall be increased to the then current
Monthly Rent (if greater than then being paid for the Premises) which Landlord
would charge for comparable space in the Building as of the date of such third
party's occupancy of the Premises.



 
 

--------------------------------------------------------------------------------

 

    18.           CONVEYANCE BY LANDLORD. Landlord may freely and fully
transfer, convey and assign its interest hereunder. In the event of any sale or
transfer of the Project by operation of law or otherwise by the party named as
Landlord hereunder (or any subsequent successor, transferee or assignee), then
the party whose interest is thus sold or transferred shall be and is completely
released and forever discharged from and with respect to all covenants,
obligations and liabilities as Landlord under this Lease arising after the date
of such sale or transfer (except the obligation to return to Tenant any security
deposit not delivered to its transferee).


    19.           ESTOPPEL CERTIFICATES. Tenant agrees, at any time and from
time to time, upon not less than ten (10) days prior written notice by Landlord,
to execute, acknowledge and deliver to Landlord and/or any other person or
entity designated by Landlord an estoppel certificate in the form of Exhibit E
provided that the information contained therein is true and correct. Any such
estoppel certificate may be relied upon by any owner of the Project, any
prospective purchaser of the Project (or an interest therein or in Landlord),
any mortgagee or prospective mortgagee of the Project or of Landlord's interest,
or any prospective assignee of any such mortgage, any ground Landlord or
prospective ground Landlord or any prospective assignee of any such ground
lease. If Tenant does not deliver such certificate within that time shall
constitute an Event of Default and shall conclusively be deemed an admission by
Tenant of the matters set forth in the certificate.


    20.           SECURITY DEPOSIT. The Security Deposit shall be held by
Landlord as security for the payment and performance by Tenant of all Tenant's
obligations, covenants, conditions, and agreements under this Lease, and
Landlord shall have the right, but shall not be obligated, to apply all or any
portion of the Security Deposit toward the cure of any default by Tenant, in
which event Tenant shall be obligated to promptly deposit with Landlord the
amount necessary to restore the Security Deposit to its original amount and
failure to restore the Security Deposit promptly after demand by Landlord shall
constitute an Event of Default. In the event Tenant does not perform its
obligations or to accept the Premises on the appropriate Commencement Date
provided herein, the Security Deposit shall not be deemed liquidated damages,
and Landlord may apply the Security Deposit to reduce Landlord's damages, and
such application of the Security Deposit shall not cure Tenant's default or
preclude Landlord from recovering from Tenant all additional damages incurred by
Landlord. Landlord shall not be required to keep the Security Deposit separate
from, and may commingle the Security Deposit with, its general funds. Tenant
shall not be entitled to any interest on the Security Deposit, but Landlord may
maintain the Security Deposit in one or more interest bearing accounts and any
accrued interest upon the Security Deposit shall be deemed to accrue to the
benefit of Landlord. Within sixty (60) days following the expiration of the term
of the Lease, as it may be extended pursuant to the provisions hereof, Landlord
shall return any Security Deposit (or the portion thereof) not applied to a
default. If Landlord transfers the Security Deposit to any transferee of the
Project or Landlord's interest therein, then such transferee shall be liable for
the return of the Security Deposit, and Landlord shall be released from all
liability for the return thereof upon providing written notice to Tenant of the
name and address of the transferee. No Mortgagee shall be liable for the return
of the Security Deposit unless the Mortgagee actually receives the Security
Deposit.





 
 

--------------------------------------------------------------------------------

 



    21.           FORCE MAJEURE. Neither Landlord nor Tenant shall be in default
under this Lease to the extent such party is unable to perform any of its
obligations that can be performed (other than the payment of Rent or inability
to meet any other monetary obligations of Tenant under this Lease) on account of
any strike or labor problem, energy shortage, governmental pre-emption or
prescription, national emergency, or any other cause of any kind beyond the
reasonable control of the nonperforming party.


    22.           Intentionally left blank.


    23.           NOTICES. All notices or other communications hereunder shall
be in writing and shall be deemed duly given if delivered in person, by
certified mail, return receipt requested, or by registered mail, postage
prepaid:




If to Landlord:


Best Property Fund, L.P.
C/O Koll Bren Schreiber Realty Advisors, Inc.
4343 Von Karman Avenue
Newport Beach, California 92660
Attn: Samuel DePoy


with simultaneous copies to:


Best Property Fund, L.P.
C/O Transwestern Commercial Services
8310 South Valley Highway, Suite 125
Englewood, Colorado 80112-5806


and to:


Murray Franke Greenhouse List & Lippitt LLP
Granite Building, Second Floor
1228 Fifteenth Street
Denver, Colorado 80202
Attn: Thomas M. List, Esq.
Telephone: (303) 623-4500
Facsimile: (303) 623-0960


and if to Tenant, at Tenant's Address for Notices stated in Part I of this Lease
with a copy to:


Krendl Krendl Sachnoff & Way
370 17th Street, Suite 5350
Denver, Colorado 80202
Attn: James R. Krendl, Esq.
Telephone: (303)629-2600
Facsimile: (303)629-2606

 
 

--------------------------------------------------------------------------------

 



Landlord may also give notice to Tenant by telecopier at the number shown in
Item 20 of Part I of this Lease. The party to receive notices and the place
notices are to be sent for either Landlord or Tenant may be changed by notice
given pursuant to the provisions of this Section 23.


    24.           QUIET POSSESSION. Landlord covenants that if Tenant pays the
rent and performs all of the provisions specified in this Lease to be performed
by Tenant, Tenant shall, for the term of this Lease, freely, peaceably and
quietly occupy and enjoy the fill possession of the Premises without molestation
or hindrance by Landlord or its Agent, subject to the rights of any mortgage
holders, Landlords under any ground lease, rights under protective covenants,
the effect of any applicable laws, and any title encumbrances of record with
respect to the Land. .


    25.           REAL ESTATE BROKER. Landlord and Tenant each represent and
warrant one to another that neither of them has employed any broker in carrying
on the negotiations, or had any dealings with .any broker, relating to this
Lease, other than the Broker(s) identified in Part I of this Lease. The
Broker(s) identified in Part I of this Lease shall not be entitled to any
commission from Landlord arising out of any future modifications, amendments,
extensions or renewals of this Lease or expansions of the Premises. Landlord
shall indemnify and hold Tenant harmless, and Tenant shall indemnify and hold
Landlord harmless, from and against any claim or claims for brokerage or other
commission arising from or out of any breach of the foregoing representation and
warranty by the respective indemnitor.


    26.           UNRELATED BUSINESS INCOME. If Landlord is advised by its
counsel at any time that any part of the payments by Tenant to Landlord under
this Lease may be characterized as unrelated business income under the United
States Internal Revenue Code and its regulations, then Tenant shall enter into
any amendment proposed by Landlord to avoid such income, so long as the
amendment does not require Tenant to make more payments or accept fewer services
from Landlord, than this Lease provides.


    27.           HAZARDOUS MATERIALS.


27.1 Definition. For purposes of this Lease, "Hazardous Materials" means any
pollutants, flammable or ignitable explosives, radioactive materials, or
hazardous, toxic, corrosive or dangerous waste, substances or related materials,
exposure to which is prohibited, limited or regulated by any federal, state,
county, regional or local authority or which, even if not so regulated, may or
could pose a hazard to the health and safety of the occupants of the Premises or
the Project, including, but not limited to, asbestos, lead-based paints, radon,
polychlorobiphenyls, petroleum products and byproducts, including, but not
limited to, underground storage tanks and other petroleum-related matters.
Hazardous Materials shall include substances defined or listed as "hazardous
substances," "hazardous materials," "hazardous wastes," "pollutants," "toxic
substances," "asbestos-containing materials" or similarly identified in the
Comprehensive Environmental Response, Compensation, and Liability Act, as now or
hereafter amended; in the Hazardous Materials Transportation Act, as now or
hereafter amended; in the Resource Conservation and Recovery Act, as now or
hereafter







 
 

--------------------------------------------------------------------------------

 



amended; in the Colorado Asbestos Control Act, 25-7-501, et seq., C.R.S., as now
or hereafter amended; and in any other federal, state or local statute, law,
ordinance, code, rule, regulation, order or decree regulating, relating to or
imposing liability or standards of conduct concerning any hazardous, toxic or
dangerous waste, substance or material; and shall include any substances or
mixture regulated under the Toxic Substance Control Act of 1976, as now or
hereafter amended; and any "toxic pollutant" or "pollutant" under the Clean
Water Act, as now or hereafter amended, or under the Colorado Water Quality
Control Act; or any hazardous air pollutant under the Clean Air Act, as now or
hereafter amended, and any "hazardous waste" as defined in. 25-15-101 of the
Colorado Revised Statutes (collectively, the "Hazardous Materials Laws").


27.2           Release Prohibited. Tenant shall not cause or permit the storage,
use, generation, release or disposition of any Hazardous Materials in, on, or
about the Premises or the Project by Tenant, its agents, employees, or
contractors; provided that Tenant shall be permitted to store on the Premises,
and use within the Premises small quantities of those materials typically
associated with the use of space for normal office purposes (e.g., photocopier
toner, typewriter correction fluids and typical cleaning fluids) in compliance
with all Hazardous Materials Laws. Tenant shall not permit the Premises to be
used or operated in a manner that may cause the Premises or the Project to be
contaminated by any Hazardous Materials in violation of any Hazardous Materials
Laws. Tenant shall immediately advise Landlord in writing of (1) any and all
enforcement, cleanup, remedial, removal, or other governmental or regulatory
actions instituted, completed, or threatened pursuant to any Hazardous Materials
Laws relating to any Hazardous Materials affecting the Premises; and (2) all
claims made or threatened by any third party against Tenant, Landlord, or the
Premises relating to damage, contribution, cost recovery, compensation, loss, or
injury resulting from any Hazardous Materials on or about the Premises. Without
Landlord's prior written consent, Tenant shall not take any remedial action or
enter into any agreements or settlements in response to the presence of any
Hazardous Materials in, on, or about
the Premises.


27.3           Indemnification. Tenant shall be solely responsible for and shall
defend, indemnify and hold Landlord, its Agent, and employees harmless from and
against all claims, costs, and liabilities, including attorneys' fees and costs,
arising out of or in connection with Tenant's breach of its obligations in this
Section. Tenant shall be solely responsible for and shall defend, indemnify, and
hold Landlord, its Agent, and employees harmless from and against any and all
claims, costs, and liabilities, including attorneys' fees and costs, arising out
of or in connection with the removal, cleanup, and restoration work and
materials necessary to return the Premises and any other property of whatever
nature located on the Land to their condition existing prior to the appearance
of Tenant's Hazardous Materials on the Premises. Tenant's obligations under this
Section 27 will survive the expiration or other termination of this Lease or the
early termination of Tenant's right to occupy the Premises.




    28.            EXCULPATION. In the event Landlord shall be in default under
this Lease, and if as a consequence of such default, Tenant shall recover a
money judgment against Landlord, such judgment shall be satisfied only out of
the proceeds of sale received upon execution of such





 
 

--------------------------------------------------------------------------------

 

judgment against the right, title and interest of Landlord in the Project as the
same may then be constituted and encumbered and Landlord shall not be liable for
any deficiency. In no event shall Tenant have the right to levy execution
against any property of Landlord other than its interests in the Project. Tenant
shall not have the right to offset or deduct the amount allegedly owed to Tenant
pursuant to any claim against Landlord from any rent or other sum payable to
Landlord. Tenant's sale remedy for recovering upon such claim shall be to
institute an independent action against Landlord. Tenant shall not seek the
consolidation of any such action brought by Tenant with any action brought by
Landlord hereunder. Tenant waives any and all claims arising under this Lease
against Landlord's officers, directors or employees.


    29.           SIGNS AND ADVERTISEMENTS.


29.1           Tenant's Signs. No sign, advertisement or notice shall be
inscribed, painted, affixed or displayed on any part of the outside or the
inside of the Building, except with Landlord's prior written consent and then
only in such place, number, size, color and style (i.e., Building standard
lettering) as is authorized by Landlord. If any such sign, advertisement or
notice is exhibited without first obtaining Landlord's written consent, Landlord
shall have the right to remove the same, and Tenant shall be liable for any and
all expenses incurred by Landlord by the removal, as additional rent.


29.2           Landlord's Signs. Landlord shall display Tenant's name on the
Building directory and at the entrance to the Premises in the size and style of
lettering used by Landlord, at Landlord's expense.


    30.           TENANT'S EQUIPMENT.


30.1           Electric Equipment. Tenant shall not install or operate in the
Premises any electrically operated equipment or other machinery, other than
typewriters, word processing machines, adding machines, radios, televisions,
tape recorders, dictaphones, bookkeeping machines, copying machines, clocks,
desktop personal computers, computer services, telecopiers, microwave ovens and
other business machines and equipment normally employed for general office use
which do not require high electricity consumption for operation (except to the
extent such equipment is installed in accordance with approved plans for the
tenant improvements in Exhibit B or Alterations approved by Landlord as required
by Article 5 of this Lease and for which Landlord waived in writing Landlord's
right to require additional payment for the operation of such Equipment (the
"Approved Equipment") without obtaining the prior written consent of Landlord,
who may condition such consent upon payment by Tenant of additional rent
reasonably calculated to compensate Landlord for actual expenses incurred for
additional consumption of electricity and/or other utility services. Such
additional rent shall be in addition to Tenant's obligation to pay its
proportionate share of increases in Operating
Expenses.


30.2           Excess Electricity. Use If any or all of Tenant's equipment that
is "Approved Equipment" requires electricity consumption in excess of the
capacity of the electrical system installed by Landlord in the Premises, all
additional transformers, distribution panels and wiring







 
 

--------------------------------------------------------------------------------

 

that may be required to provide the amount of electricity required for Tenant's
equipment shall be installed by Landlord at the cost and expense of Tenant. If
Landlord determines at any time, in Landlord's reasonable discretion, that
Tenant is using excess utilities based on the proportion of Tenant's use to the
use of such utility services by other tenants in the Building, or if Tenant's
equipment (including lighting) is to be consistently operated beyond the Normal
Building Hours, Landlord may install or require Tenant to install, at its
option: (i) a separate electric meter for the Premises at Tenant's sole cost and
expense; or (ii) a separate meter for the specific equipment that is causing
Tenant's excessive consumption of electricity at Tenant's sole cost and expense.
Prior to installation of a separate meter, Landlord shall notify Tenant of the
anticipated costs or charges associated with the installation of a separate
meter. In the event Landlord installs or requires to be installed a separate
meter for the Premises, Tenant shall then pay the cost of electricity it
consumes as recorded by such meter directly to the electric company, and an
appropriate adjustment shall be made to Tenant's proportionate share of
Operating Expenses to reflect Tenant's reduced consumption of electricity
because of such separate metering of the Premises. In the event the specific
equipment is separately metered, Tenant shall be billed periodically by Landlord
based upon such consumption and no adjustment shall be made to Tenant's
proportionate share of Operating Expenses. Landlord agrees that Tenant's
additional HVAC for Tenant's server room as detailed in the drawings prepared by
MOA Architectural Partnership dated February 14,2003, shall not be deemed
"Excess Electricity Usage".


30.3           Changes to Building Systems. Tenant shall not install any
equipment of any kind or nature whatsoever which will or may necessitate any
changes, replacements or additions to, or in the use of, the water system,
heating system, plumbing system, air-conditioning system, fire safety system,
security system, or electrical system of the-Premises or the Project without
first obtaining the prior written consent of Landlord. Business machines and
mechanical equipment belonging to Tenant which cause noise or vibration that may
be transmitted to the structure of the Building or to any space therein to such
a degree as to be objectionable to Landlord or to any tenant in the Building
shall be installed and maintained by Tenant, at Tenant's expense, on vibration
eliminators or other devices sufficient to eliminate such noise and vibration.


30.4           Location of Equipment. Landlord shall have the right to prescribe
the weight and position of all heavy equipment and fixtures, including, but not
limited to, data processing equipment, record and file systems, books and
library materials, and safes which Tenant intends to install or locate within
the Premises. Tenant shall obtain Landlord's prior review and approval before
installing or locating heavy equipment and fixtures in the Premises, and if
installation or location of such equipment or fixtures, in Landlord's opinion,
requires structural modifications or reinforcement of any portion of the
Premises or the Project, Tenant agrees to reimburse Landlord, as additional
rent, for any and all costs incurred by Landlord to make such required
modifications or reinforcements, and such modifications or reinforcements shall
be completed prior to Tenant installing or locating such equipment or fixtures
in the Premises. Tenant shall reimburse Landlord within thirty (30) days of
receipt of any statement setting forth those costs.



 
 

--------------------------------------------------------------------------------

 

    31.           MISCELLANEOUS PROVISIONS.


31.1           No Partnership. Nothing contained in this Lease shall be deemed
or construed to create a partnership or joint venture of or between Landlord and
Tenant, or to create any other relationship between the parties hereto other
than that of landlord and tenant.


31.2           No Representations. by Landlord. Neither Landlord nor any agent
or employee of Landlord has made any representations or promises with respect to
the Premises or the Project except as herein expressly set forth, and no rights,
privileges, easements or licenses are acquired by Tenant except as herein
expressly set forth.


31.3           Waiver of Jury Trial.  Landlord and Tenant hereby waive trial by
jury in any action, proceeding or counterclaim brought by either of the parties
hereto against the other on or with respect to any matter whatsoever arising out
of or in any way connected with this Lease, the relationship of Landlord and
Tenant hereunder, Tenant's use or occupancy of the Premises, and/or any claim of
injury or damage.


31.4           Late Charges. If Tenant does not pay any installment of Monthly
Rent, additional rent, or other charge to be paid by Tenant pursuant to this
Lease within five (5) business days after the same becomes due and payable, then
Tenant shall pay a late charge equal to the greater of two percent (2%) of the
amount of such payment or Two Hundred Fifty dollars ($250.00). In addition, such
overdue payment shall bear interest at a rate equal to two percent (2%) per
month, accruing from the date such installment or payment became due and payable
to the date of payment thereof by Tenant. Such late charge and interest shall
constitute additional rent due and payable to Landlord by Tenant upon the date
of payment of the delinquent payment referenced above.


31.5           Rules and Regulations. Tenant, its agents and employees shall
abide by and observe the rules and regulations attached hereto as Exhibit C and
such other reasonable rules and regulations or amendments to the existing rules
and regulations as may be promulgated from time to time by Landlord for the
operation and maintenance of the Project, which other rules and regulations and
amendments shall be consistent with the terms of this Lease and general good
business practices, provided a copy thereof is sent to Tenant. Nothing contained
in this Lease shall be construed to impose upon Landlord any duty or obligation
to endorse such rules and regulations, or the terms, conditions or covenants
contained in any other lease as against any other tenant, and Landlord shall not
be liable to Tenant for violation of the same by any other tenant, any other
tenant's employees, agents, business invitees, licenses, customers, clients,
family members or guests. Landlord shall not discriminate against Tenant in the
enforcement of any rule or regulation.


31.6           Financial Statements. Tenant agrees, at any time and from time to
time, upon not less than ten (10) days prior written notice by Landlord, to
deliver to Landlord the most current financial statements of Tenant and any
guarantor of this Lease, and written evidence of ownership or ownership interest
if Tenant is other than a sole proprietor, together with such other information
regarding the financial condition of such persons or entities as Landlord may



 
 

--------------------------------------------------------------------------------

 

reasonably request. All such statements and information furnished to Landlord
shall be true, correct and complete. Landlord agrees to maintain such statements
and information in confidence and not to use or disclose such statements or
information to any third parties not associated with Landlord or having an
interest in this Lease.


31.7           Rentable Area. The rentable square footage figures for the
Building and the Premises set forth in Part I of this Lease have been computed
in accordance with generally accepted architectural standards. The rentable area
of the Premises is hereby stipulated for all purposes hereof to be the number of
rentable square feet stated in Part I, Item 3 of the Lease, whether the same
should be more or less as a result of minor variations resulting from actual
construction and completion of the Premises for occupancy. If there is a
significant change in the aggregate Rentable Area as a result of an addition to
the Building or the Project, partial destruction thereof, modification to
building design, or similar circumstance which causes a reduction or increase
thereto on a permanent basis, Landlord shall make such adjustments in the
computations as shall be necessary to provide for any such change.


31.8           Intentionally Left Blank.


31.9           Waiver. If either party institutes legal or administrative
proceedings against the other party and a compromise or settlement thereof is
made, the same shall not constitute a waiver of either party's obligations to
comply with any covenant, agreement or condition, nor of any either party's
rights hereunder, except to the extent expressly agreed in the compromise or
settlement. No waiver by either party of any breach of any covenant, condition,
or agreement specified herein shall operate as an invalidation or as a continual
waiver of such covenant, condition or agreement itself, or of any subsequent
breach thereof. No payment by Tenant or receipt by Landlord (or any party
designated by Landlord to receive any payments of rent) of a lesser amount than
the amount of rent due Landlord shall be deemed to be other than payment on
account of the earliest stipulated rent. Acceptance of Monthly Rent or any other
amounts paid by Tenant shall not be construed as a waiver of any or all of
Landlord's rights and remedies. In addition, no endorsement or statement on any
check or letter accompanying a check for payment of such rent shall be deemed an
accord and satisfaction. Landlord, or any party designated by Landlord, may
accept such check or payment without prejudice to Landlord's right to recover
the balance of such rent or to pursue any other remedy provided for in this
Lease or in the governing law of the jurisdiction in which the Building is
located. Acceptance of rent by Landlord from anyone other than Tenant shall not
be construed as a waiver by Landlord, nor as a release of Tenant, but the same
shall be taken to be a payment on account of Tenant. No re-entry by Landlord,
and no acceptance by Landlord of keys from Tenant, shall be considered an
acceptance of a surrender of the Lease..


31.10                      Landlord's Entry. Entry in the Premises for
inspections, repairs, alterations, improvements and installations by Landlord,
its Agent, employees or contractors pursuant to Section 11 and the exercise by
Landlord of Landlord's rights reserved in Section 11 shall not constitute a
breach by Landlord of this covenant, nor entitle Tenant to any abatement or
reduction of rent. In addition, planned activities of Landlord, whether in the
form of renovation, redecoration or rehabilitation of any area of the Project,
including the lobby, common areas, and





 
 

--------------------------------------------------------------------------------

 

any of the surrounding public spaces by Landlord or in the form of organized
activities, public or private, shall not be deemed a violation by Landlord of
Landlord's covenant of quiet enjoyment benefiting Tenant.


31.11                      No Option. The submission of an unsigned copy of this
document to Tenant shall not constitute an offer or option to lease the
Premises. This Lease shall become effective and binding only upon execution and
delivery by both Landlord and Tenant.


31.12                      Use of Certain Words. Feminine or neuter pronouns
shall be substituted for those of the masculine form, and the plural shall be
substituted for the singular number, in any place or places herein in which the
context may require such substitution or substitutions. The term "Landlord"
means only the owner of the Project and the Landlord's interest in this Lease
from time to time. The words "re-entry" and "re-enter" are not restricted to
their technical legal meaning. The words "including" and similar words shall
mean "including without limitation." References to "Items" shall mean the
numbered paragraphs in Part I of this Lease. References to "Sections" shall mean
the numbered sections (and all subsections thereto) in Part I1 of this Lease or
the Addendum, as indicated by the context of such reference. References to
"Paragraphs" shall mean the numbered paragraphs (and all subparagraphs thereto)
in the Work Letter attached to this Lease.


31.13                      Benefit and Burden. The terms and provisions of this
Lease shall be binding upon and shall inure to the benefit of the parties hereto
and, subject to Section 17, each of their respective representatives, successors
and permitted assigns.


31.14                      Bankruptcy.


(1) The following shall be Events of Bankruptcy under this Lease: (i) Tenant's
or any guarantor's becoming insolvent, as that term is defined in Title 11 of
the United States Code (the "Bankruptcy Code"), or under the insolvency laws of
any state (the "Insolvency Laws"); (ii) appointment of a receiver or custodian
for any property of Tenant or any guarantor; (iii) the filing of a voluntary
petition by Tenant or any guarantor under the provisions of the Bankruptcy Code
or Insolvency Laws; (iv) the filing of an involuntary petition against Tenant or
any guarantor as the subject debtor under the Bankruptcy Code or Insolvency
Laws, which either (a) is not dismissed within 60 days of filing, or (b) results
in the issuance of an order for relief against the debtor; (v) Tenant's or any
guarantor's making or consenting to an assignment for the benefit of creditors
or a composition of creditors; or (vi) Tenant or any Guarantor of this Lease
shall admit in writing its inability to pay its debts as they mature.


(2) Upon the occurrence of an Event of Bankruptcy, Landlord shall have all
rights and remedies available pursuant to Section 13, provided, however, that
Landlord shall not exercise such rights and remedies while a case in which
Tenant is the subject debtor under the Bankruptcy Code is pending, if the
Bankruptcy Code prohibits the exercise of such rights and remedies.

 
 

--------------------------------------------------------------------------------

 

31.15                      Time of the Essence. With respect to each of the
parties obligations under this Lease, time is of the essence.


3 1.16                      Savings Clause. If any provision of this Lease or
the application thereof to any person or circumstance is to any extent held
invalid, then the remainder of this Lease or the application of such provision
to persons or circumstances other than those as to which it is held invalid
shall not be affected thereby, and each provision of this Lease shall be valid
and enforced to the fullest extent permitted by law.


31.17                      Corporate Tenant. If Tenant is or will be a
corporation or other business entity, the persons executing this Lease on behalf
of Tenant hereby covenant, represent and warrant that Tenant is duly formed and
duly qualified and authorized to do business in the State of Colorado; and that
the person or persons executing this Lease on behalf of Tenant are duly
authorized to sign and execute this Lease on behalf of Tenant. Upon request of
Landlord to Tenant, Tenant shall deliver to Landlord documentation satisfactory
to Landlord evidencing Tenant's compliance with the provisions of this Section
31.17. Further, Tenant agrees to promptly execute all necessary and reasonable
applications or documents c o d i n g such registration as requested by Landlord
or its representatives, or as required by the State of Colorado or other
applicable authority to permit the issuance of necessary permits and
certificates for Tenant's use and occupancy of the Premises. Any delay by Tenant
or if Tenant does not submit such application or document so executed shall not
serve to delay the Commencement Date or delay or waive Tenant's obligations to
pay Rent hereunder.


31.18                      Joint and Several Liability. If two or more
individuals, corporations, partnerships or other business associations (or any
combination of two or more thereof) shall sign this Lease as Tenant, the
liability of each of them shall be joint and several. In like manner, if Tenant
is a partnership or other business association the members of which are, by
virtue of statute or general law, subject to personal liability, the liability
of each individual who was, is or becomes a member of such partnership or
association at any time from the date of execution of this Lease to and
including the expiration or earlier termination of the term of this Lease, shall
be joint and several.


31.19                      Landlord's Right to Cure. Landlord shall not be in
default under this Lease unless Landlord does not perform a material obligation
required of Landlord within a reasonable time, but not later than thirty (30)
days after written notice describing the default by Tenant to Landlord and to
the holder of any first mortgage or deed of trust covering the Premises whose
name and address has previously been furnished to Tenant in writing, specifying
the obligation Landlord has not performed; provided, however, that if the nature
of Landlord's obligation is such that more than thirty (30) days are required
for performance, Landlord shall not be in default if Landlord or any such
mortgagee commences performance within such 30-day period and thereafter
diligently prosecutes it to completion. Tenant further agrees that if Landlord
shall not have cured the default within the time provided, then any holder of a
ground lease, deed of trust, mortgage or security instrument now or hereafter
placed upon the Project (a "Mortgagee") shall have an additional thirty (30)
days following a second notice from Tenant within which to cure the default. If
the default cannot be cured within that time, Mortgagee shall have such



 
 

--------------------------------------------------------------------------------

 

additional time as may be necessary provided that within the thirty (30) days,
Mortgagee has commenced and is diligently pursuing the remedies necessary to
cure such default (including, but not limited to, commencement of foreclosure
proceedings, if necessary, to effect its cure). Tenant waives any and all claims
to consequential damages against Landlord that may arise in connection with this
Lease or the Project.


31.20                      Light and Air Rights.. Landlord does not grant in
this Lease any rights to light and air in connection with Project. Landlord
reserves to itself, the Land, the Building below the improved floor of each
floor of the Premises, the Building above the ceiling of each floor of the
Premises, the exterior of the Premises and the areas on the same floor outside
the Premises, along with the areas within the Premises required for the
installation and repair of utility lines and other items required to serve other
Tenants of the Building


31.21                      Governing Law. This Lease and the rights and
obligations of Landlord and Tenant hereunder shall be governed by the laws of
the State of Colorado.


31.22                      Business Day/Working Day. The term "business day" and
"working day" are terms describing each calendar day Monday through Friday
except any holiday identified specifically or generically in Exhibit "I?'
falling on one of such calendar days.


31.23                      No Construction Against Drafting Party. The rule of
construction that ambiguities are resolved against the drafting party shall not
apply to this Lease.


31.24                      Entire Agreement. All Exhibits referred to in this
Lease and any Addendum attached to this Lease are hereby incorporated into this
Lease as if fully set forth herein. This Lease, together with all Exhibits
referred to in this Lease, contains and embodies .the entire agreement of the
parties hereto, and no representations, inducements, or agreements, oral or
otherwise, between the parties not contained and embodied in this Lease and the
Exhibits shall be of any force or effect, and the same may not be modified,
changed or terminated in whole or in part in any manner other than by an
agreement in writing duly signed by all parties hereto. All references in this
Lease to Sections are intended to refer to sections in this Lease and all
references to Exhibits or refer to exhibits attached to this Lease.


31.25                      Inducement Recapture in Event of Default. Any
agreement by Landlord for free or abated rent or other charges applicable to the
Premises, or for the giving or paying by Landlord to or for Tenant of any cash
or other bonus, inducement or consideration for Tenant's entering into this
Lease, including, but not limited to, any unamortized tenant finish allowance,
all of which concessions are hereinafter referred to as "Inducement Provisions"
shall be deemed conditioned upon Tenant's full and faithful performance of all
of the terms, covenants and conditions of this Lease to be performed or observed
by Tenant during the term hereof as the same may be extended. Upon the
occurrence of a Default (as defined in Article 12) of this Lease by Tenant, any
such Inducement Provision shall automatically be deemed deleted from this Lease
and of no W e r force or effect, and any rent, other charge, bonus, inducement
or consideration theretofore abated, given or paid by Landlord under such an
Inducement Provision shall be immediately due and payable by Tenant to Landlord,
and recoverable by Landlord, as



 
 

--------------------------------------------------------------------------------

 

additional rent due under this Lease, notwithstanding any subsequent cure of
said event of default by Tenant. The acceptance by Landlord of rent or the cure
of the event of default which initiated the operation of this Article. 31.25
shall not be deemed a waiver by Landlord of the provisions of this Article 3
1.25 unless specifically so stated in writing by Landlord at the time of such
acceptance.


31.26                      Satellites/Antennas. Tenant, at its sole cost and
expense, shall have the right to erect, install and operate for its own use only
a satellite business terminal system ("Satellite Business Terminal System") and
related cabling necessary for its proper operation on the roof and in the
interior of the Building. Prior to installation or construction of the Satellite
Business Terminal System, Landlord shall approve, which approval shall not be
unreasonably withheld or delayed, the proposed design, location and construction
thereof. The installation of any Satellite Business Terminal System by Tenant
hereunder shall fully comply with any applicable covenants, conditions and
restrictions of any local or state ordinance and any other reasonable criteria
established for the Building by Landlord. The installation of any Satellite
Business Terminal System on the Premises or the Building by or for Tenant shall
be subject to the provisions of Article 5 and Tenant shall, upon expiration or
earlier termination of this Lease or any extensions thereof or the early
termination of Tenant's right to occupy the Premises, remove all components of
the Satellite Business Terminal System and repair and restore any damage caused
by their installation or removal. Landlord shall not charge rent for the use of
any roof space by Tenant. Tenant may not permit any other person to use the
Satellite Business Terminal System nor shall the Satellite Business Terminal
System be installed or located in any location not previously approved by
Landlord, whether within the interior of the Building or on the roof without the
prior written consent of Landlord which consent shall be in Landlord's sole and
absolute discretion.




LANDLORD:


BEST PROPERTY FUND, L.P., a Delaware
limited partnership


By: Koll Bren Schreiber Realty Advisors, Inc., a
Delaware corporation, as its Agent


By:  /s/ Samuel DePoy
Name:  Samuel DePoy
Title:  Vice President



 
 

--------------------------------------------------------------------------------

 

TENANT:


PREMIER DATA SERVICES, INC., a
Delaware corporation




By:  /s/ Richard  V Souders
Name:  Richard  V Souders
Title:  President & CEO





 
 

--------------------------------------------------------------------------------

 

ADDENDUM




1.           Extension Option, Subject to Subsection b and d below, Tenant may
at its option extend the Term of this Lease for two (2) successive periods of
three (3) years each ("Renewal Option”). Each such period is called a "Renewal
Term", and the first such three (3) year period is called the "First Renewal
Term” and the second such three (3) year period is called the "Second Renewal
Term". Each Renewal Term shall be upon the same terms contained in this Lease of
this Lease and except for the payment of Monthly Rent during the Renewal Term;
and any reference in the Lease to the "Term" of the Lease shall be deemed to
include any Renewal Term and apply thereto, unless it is expressly provided
otherwise. Tenant shall have no additional extension options. If Tenant does not
properly exercise its right to extend the Lease for the First Renewal Term, any
future options to renew or extend the Term of the Lease hereunder shall be
cancelled.


a.           The Monthly Rent during a Renewal Term shall be the Market Rate
(defined hereinafter) for such space for a term commencing on the first day of
the Renewal Term. "Market Rate" shall mean the then prevailing market rate for a
comparable term commencing on the first day of the Renewal Term for tenants of
comparable size and creditworthiness for comparable second generation space in
the Building and other first class office buildings in the vicinity of the
Building.


b.    To exercise any option, Tenant must deliver an initial nonbinding notice
to Landlord not more than twelve (12) months nor less than nine (9) months prior
to the expiration of the initial Term of this Lease, or the first Renewal Term,
as the case may be. Thereafter, the Market Rate for the particular Renewal Term
shall be calculated pursuant to Subsection c below and Landlord shall inform
Tenant of the Market Rate. Such calculations shall be final and shall not be
recalculated at the actual commencement of such Renewal Term. If Tenant does not
timely give its initial nonbinding notice, Tenant will be deemed to have waived
its option to extend.


c.    Market Rate shall be determined as follows:


(i)     If Tenant provides Landlord with its initial nonbinding notice of
exercise pursuant to Subsection B above, then at some point between twelve (12)
and nine (9) months prior to the commencement of the applicable Renewal Term
(or, at Landlord's election, at an earlier point), Landlord shall calculate and
inform Tenant of the Market Rate. Within seven (7) days of receipt of Landlord's
notice stating the Market Rate, Tenant shall: (1) notify Landlord in writing of
its binding exercise of its option to extend which, shall state Tenant's
acceptance of the Market Rate or (2) notify Landlord in writing of its binding
exercise of its option to extend which shall state both Tenant's rejection of
Landlord's determination of the Market Rate and Tenant's good faith estimate of
the Market Rate. If Tenant does not provide a written notice under clause (1) or
(2) in the preceding sentence, Tenant will be deemed to have waived all
remaining options to renew or extend the time of the Lease. If Tenant rejects
Landlord's determination of the Market Rate, but does not specify its good faith
estimate of the Lease for




The Point Final
2-19-03                                                                Addendum
-- Page 1


 
 

--------------------------------------------------------------------------------

 



Market Rate, Tenant shall be deemed to have exercised its option to extend and
accepted the Landlord's Market Rate. If Tenant rejects the Market Rate as
calculated by Landlord, Landlord and Tenant shall commence negotiations to agree
upon the Market Rate. If Landlord and Tenant are unable to reach agreement
within twenty-one (21) days after Landlord's receipt of Tenant's notice of
rejection (the "Market Rate Negotiation Period"'), then the Renewal Option shall
be null and void and the Lease shall terminate as of the expiration of the Lease
Term or the First Renewal Term, as the case may be.


        d.    Tenant's option to extend this Lease is subject to the conditions
that: (i) on the date that Tenant delivers its binding notice exercising an
option to extend, Tenant is not in material default under this Lease after the
expiration of any applicable notice and cure periods, and (ii) Tenant shall not
have assigned the Lease, or sublet any portion of the Premises under a sublease.


2.           Right of Expansion. Provided that no material event of default or
sublease has ever occurred under any term or provision contained in the Lease
and no condition exists which with the passage of time or the giving of notice
or both would constitute an event of default either on the date Tenant exercises
its Expansion Option (as defined herein) or upon the commencement of the
Expansion Term (as defined herein) and provided that Tenant has continuously
occupied the Premises for the Permitted Use during the Lease Term, and subject
to any extension, expansion, option or modification rights granted to other
tenants of Landlord in the Building prior to the date of this Lease, Tenant
shall have the right and option (the "Expansion Option") during the first year
of the Lease Term only, to expand the Premises to include up to an additional
3,000 rentable square feet of contiguous space to the Premises for use by Tenant
("Expansion Space") for the remainder of the then remaining Lease Term (the
"Expansion Term") under the same terms, conditions and covenants contained in
this Lease, except that (a) no abatements, inducements or other concessions, if
any, applicable to the Lease Term shall apply to the Expansion Term, provided,
however, Landlord agrees, at its sole cost and expense, to "turnkey" the
Expansion Space in accordance with working drawings to be completed by
Landlord's architect at the time of the exercise of the Expansion Option by
Tenant so as to provide for the construction of tenant improvements in the
Expansion Space which tenant improvements shall be consistent, in terms of costs
and materials used, with the original tenant improvements constructed in the
Premises pursuant to the Work Letter attached hereto as Exhibit B; (b) the Base
Rent shall be equal to the then Base Rent in effect for the Premises for the
remainder of the Lease Term; (c) Tenant shall have no further Expansion Option;
and (d) monthly parking charges will reflect the existing rate effective at the
time of the commencement of the Expansion Term. To exercise its Expansion Option
hereunder, Tenant shall provide written notice ("Expansion Notice") to Landlord
at any time within the first year of the Lease Term. Failure by Tenant to
provide the Expansion Notice within the time limits set forth herein shall
constitute a waiver of such Expansion Option.


3.           Right of First Refusal. Provided that no material event of default
or sublease has ever occurred under any term or provision contained in the Lease
and no condition exists which with the passage of time or the giving of notice
or both would constitute an event of default either on the date Tenant exercises
its First Refusal Right (as defined herein) or upon the commencement of the
lease term for the ROFR Space (as defined herein) and provided that Tenant has
continuously
 




The Point Final
2-19-03                                                                Addendum
-- Page 2


 
 

--------------------------------------------------------------------------------

 



occupied the Premises for the Permitted Use during the Lease Term, if during the
Term of this Lease, space on the second floor of the Building is available to
lease, which shall exclude prior rights granted to other tenants, renewals of
existing leases or expansion options (hereinafter the "ROFR Space"), prior to
leasing the same to any third party, Landlord shall offer to lease such space to
Tenant upon the terms and conditions as proposed by such third party and
acceptable to Landlord (the "First Refusal Right").


a.           Tenant shall have a period of five (5) business days after receipt
of Landlord's notice in which to accept the Landlord's offer. If Tenant does not
timely exercise its rights with respect to the ROFR Space specified in
Landlord's notice, Landlord may lease the ROFR Space to any third party without
complying with the provisions of this paragraph and affording Tenant the right
to exercise the First Refusal Right with respect to the ROFR Space specified in
Landlord's notice.


b.           If Tenant elects to exercise the offer, Landlord and Tenant shall
execute and deliver an amendment to this Lease reflecting the terms of the ROFR
Space, which amendment will be executed and delivered promptly after Tenant
exercises the First Refusal Right.


c.    Tenant's First Refusal Right shall be available only if, as of the date of
Landlord's notice of offer, Tenant (i) shall not be in material default under
the Lease; (ii) shall not have sublet more than twenty-five percent (25%) of the
Premises nor assigned its interest in the Lease nor abandoned the Premises.


d.    The base rent applicable during the Lease term shall be a rate Landlord
would lease the ROFR Space to a third party as of the date of Landlord's notice,
for a lease term scheduled to commence when the ROFR Space will be added to the
Premises.


e.    Tenant must take all of the ROFR Space offered and may not elect to lease
only a part thereof,

 


The Point Final
2-19-03                                                                Addendum
-- Page 3




 
 

--------------------------------------------------------------------------------

 





EXHIBIT "A"


FLOOR PLAN, PREMISES




 (To Be Attached)




 


The Point Final 2-19-03            A-1



 
 

--------------------------------------------------------------------------------

 



EXHIBIT "B"


WORK LETTER


Landlord agrees to have certain tenant improvements done in the Premises and
Landlord agrees to deliver the Premises to the Tenant and construct the tenant
improvements at its sole cost ("Landlord Work") in reasonable accordance with
the plans and specifications approved by Landlord and Tenant dated February 14,
2003, prepared by MOA Architectural Partnership ("Approved Plans and
Specifications"). The Approved Plans and Specifications are subject to further
revisions as agreed upon by Landlord and Tenant. Landlord shall select the
contractor to complete the Landlord Work per the Approved Plans and
Specifications, and except as set forth herein, shall have no further
obligations thereafter with respect to repair or replacement of items in the
Premises except as set forth in the Lease. Landlord shall have no further
obligation with regard to tenant improvements within the Premises. Landlord
shall cause the Landlord Work to be Substantially Complete (as defined in
Section 3.2 of the Lease) prior to the Commencement Date. Prior to the
Commencement Date, Tenant will conduct a walk-through inspection of the Premises
with Landlord and prepare a punch-list of items needing additional work by
Landlord. Other than the items specified in the punch-list, by taking possession
of the Premises, Tenant will be deemed to have accepted the Premises in their
condition on the date of delivery of possession and to have acknowledged that
Landlord has performed Landlord's Work as required by this Work Letter and that
there are no items needing additional work or repair. The punch-list will not
include any damage to the Premises caused by Tenant's move-in or early access,
if permitted. Damage caused by Tenant will be repaired or corrected by Landlord
at Tenant's expense. Tenant acknowledges that neither Landlord nor its agents or
employees have made any representations or warranties as to the suitability or
fitness of the Premises for the conduct of Tenant's business or for any other
purpose, nor has Landlord or its agents or employees agreed to undertake any
alterations or construct any tenant improvements to the Premises except as
expressly provided in this Lease and this Work Letter. If, following the
walk-through, Tenant does not submit a punch-list to Landlord prior to the
Commencement Date, it will be deemed that there are no items needing additional
work or repair. Landlord's contractor will complete all reasonable punch-list
items within fourteen (14) days after the walk-through inspection or as soon as
practicable after such walk-through. All of Landlord's Work shall be performed
by Landlord during regular business hours.


 
The Point Final 2-19-03            B-1



 
 

--------------------------------------------------------------------------------

 







EXHIBIT "C"


RULES AND REGULATIONS


1.           The sidewalks, entrances, halls, corridors, elevators, and
stairways of the Project shall not be obstructed or used as a waiting or
lounging place by Tenant, or its agents, servants, employees, invitees,
licensees, and visitors.


2.           Landlord reserves the right to refuse admittance to the Building or
the Project at any time other than between the hours of  7:00 a.m. and 6:00 p.m.
weekdays, or 8:00 a.m. to 1 :00 p.m. on Saturdays, to any person not producing
either a key to the Premises or a pass issued by Landlord. In case of invasion,
riot, public excitement or other commotion, Landlord also reserves the right to
prevent access to the Building during the continuance of same. Landlord shall in
no case be liable for damages for the admission or exclusion of any person to or
from the Building or the Project.


3.           Landlord will furnish each tenant with two (2) keys to each door
lock in the Premises, and Landlord may make a reasonable charge for any
additional keys requested by Tenant. No tenant shall have any keys made for the
Premises; now shall any tenant alter any lock, or install new or additional
locks or bolts on any door without the prior written approval of Landlord. If a
lock alteration or installation is made, the new lock must accept the master key
for the Building. Each tenant, upon the expiration or termination of its tenancy
or the early termination of the right to occupy premises, shall deliver to
Landlord all keys in such tenant's possession for all locks and bolts in the
Building.


4.           In order that the Project may be kept in a state of cleanliness,
each tenant shall, during the term of each respective Lease, permit Landlord's
employees (or Landlord's agent's employees) to take care of and clean the
Premises and tenant shall not employ any person(s) other than Landlord's
employees (or Landlord's agent's employees) for such purpose. No tenant shall
cause any unnecessary labor by reason of such tenant's carelessness or
indifference in the preservation of good order and cleanliness of the Premises
Tenant will see that:


a.     the windows are closed;


b.     the doors securely locked; and


c.     all water faucets and other utilities are shut off (so as to prevent
waste or damage), each day before leaving the Premises.


In the event Tenant must dispose of crates, boxes, etc., which will not fit into
office waste paper baskets, it will be the responsibility of Tenant to dispose
of same. In no event shall Tenant set such items in the public hallways or other
areas of the Project or garage facility, excepting Tenant's own Premises, for
disposal.
 
The Point Final 2-19-03            C-1



 
 

--------------------------------------------------------------------------------

 





5.           Landlord reserves the right to prescribe the date, time, method and
conditions that any personal property, equipment, trade fixtures, merchandise
and other similar items shall be delivered to or removed from the Building. No
iron safe or other heavy or bulky object shall be delivered to or removed from
the Building, except by experienced safe men, movers or riggers approved in
writing by Landlord. All damage done to the Building by the delivery or removal
of such items, or by reason of their presence in the Building, shall be paid to
Landlord, immediately upon demand, by the Tenant, by, through or under whom such
damage was done. There shall not be used, in any space, or in the public halls
of the Building, either by Tenant or by jobbers or others, in the delivery or
receipt of merchandise, any hand-trucks except those equipped with rubber tires.


6.     The walls, partitions, skylights, windows, doors, and transoms that
reflect or admit light into passageways or into any other part of the Project
shall not be covered or obstructed by any tenant.


7.           The toilet-rooms, toilets, urinals, wash bowls and water apparatus
shall not be used for any purpose other than for those for which they were
constructed or installed, and no sweeping, rubbish, chemicals, or other
unsuitable substances shall be thrown or placed therein. The expense of any
breakage, stoppage or damage resulting from violations of this rule by Tenant or
by Tenant's agents, servants, employees, invitees, licensees, or visitors, shall
be borne by Tenant.


8.     No sign, name, placard, advertisement, or notice visible from the
exterior of any Premises, shall be inscribed, painted or affixed by any tenant
on any part of the Building without the prior written approval of Landlord.


9.           No signaling, telegraphic, or telephonic instruments or devices, or
other wires, instruments or devices, shall be installed in connection with any
Premises without the prior written approval of Landlord. Such installations, and
the boring or cutting for wires, shall be made at the sole cost and expense of
Tenant and under the control and direction of Landlord. Landlord retains, in all
cases, the right to require:


a.     the installation and use of such electrical protecting devices that
prevent the transmission of excessive currents of electricity into or through
the Building;


b.     the changing of wires and of their installation and arrangement
underground or otherwise as Landlord may direct; and


c.     compliance on the part of all using or seeking access to such wires with
such rules as Landlord may establish relating thereto. All such wires used by
Tenant must be clearly tagged at the distribution boards and junction boxes and
elsewhere in the Building, with (x) the number of the Premises to which said
wires lead, (y) the purpose for which said wires are used, and (2) the name of
the company operating same.




The Point Final 2-19-03            C-2


 
 

--------------------------------------------------------------------------------

 




10.           Tenant, its agents, servants, or employees shall not:


a.     go upon the roof of the Building;


b.     use any additional method of heating or air conditioning the Premises;


c.     sweep or throw any dirt or other substance from the Premises into any of
the halls, corridors, elevators, or stairways of the Building;


d.     bring in or keep in or about the Premises any vehicles or animals of any
kind;


e.     install any radio or television antenna or any other device or item on
the roof, exterior walls, windows, or window sills of the Building;


f.     place objects against glass partitions, doors, or windows which would be
unsightly from the interior or exterior of the Building; or


g.     use any portion of the Premises: (i) for the storage of merchandise for
sale to the general public, (ii) for lodging or sleeping, (iii) for cooking
(except that the use by any tenant of Underwriter's Laboratory equipment for
brewing coffee, tea and similar beverages or the use of by Tenant of a similarly
approved microwave oven shall be permitted, provided that such use is in
compliance with law), or (iv) for the selling or display of any goods, items or
merchandise, either at wholesale or retail. Tenant, its agents, servants and
employees, invitees, licensees, or visitors shall not permit the operation of
any musical or sound producing instruments or device which may be heard outside
the Premises, Building or garage facility, or which may emit electrical waves
which will impair radio or television broadcast or reception from or into the
Building.


11.           Tenant shall not store or use in any Premises:


a.     any ether, naptha, phosphorous, benzol, gasoline, benzine, petroleum,
crude or refined earth or coal oils, kerosene or camphene;


b.     any other flammable, combustible, explosive or illuminating fluid, gas or
material of any kind; or


c.     any other fluid, gas or material or any kind having an offensive odor.


12.           No canvassing, soliciting, distribution of hand bills or other
written material, or peddling shall be permitted in the Building, and Tenant
shall cooperate with Landlord in prevention and elimination of same.


 




The Point Final 2-19-03            C-3

 
 

--------------------------------------------------------------------------------

 







    13.     Tenant shall give Landlord prompt notice of all accidents to, or
defects in, air conditioning equipment, plumbing, electrical facilities, or any
part or appurtenances of the Premises.


    14.     The landscaped grounds adjacent to the Building shall be used for
the enjoyment of Tenant, its agents, servants, and employees so long as such
parties conduct themselves in a manner so as not to disturb, destroy, or litter
said grounds. All parties using the grounds shall comply with all laws,
ordinances, and rules and regulations of the city and/or county in which the
Building lies.


    15.     No furniture, equipment or other bulky matter of any description
shall be delivered into the Building or carried in the elevators except in the
manner and during the times approved by Landlord. Tenant shall obtain Landlord's
determination of the appropriate time and manner prior to moving the property
into the Building. All moving of furniture, equipment and other material within
the public areas shall be under the direct control and supervision of Landlord
who shall, however, not be responsible for any damage to or charges for moving
the same. Landlord shall have the sole right to determine the load capacities of
the elevators of the Building and to determine if Tenant's property can be
safely transported in the elevators. Tenant agrees promptly to remove from the
sidewalks adjacent to the Building any of Tenant's furniture, equipment or other
material there delivered or deposited.
 




The Point Final 2-19-03            C-4



 
 

--------------------------------------------------------------------------------

 







EXHIBIT "D"


LEASE COMMENCEMENT RIDER


LANDLORD:                                BEST PROPERTY FUND, L.P., a Delaware
limited partnership


TENANT:                                           PREMIER DATA SERVICES, INC.,
Delaware corporation


This Lease Commencement Rider is made by Landlord and Tenant pursuant to that
certain Office Lease (the "Lease”) entered into as of 17, March for the Premises
known as Suite 203 in the building known as The Point at Inverness (the
"Premises"). This Rider constitutes a supplementary addendum to the Lease as
contemplated by Section 0 of the Lease.


1. Lease Commencement Date. Landlord and Tenant acknowledge and agree that the
Commencement Date as established pursuant to Section 0 of the Lease is _______. 
The Lease Term will expire on ___, ___.


2. Acceptance of Premises. Tenant has inspected and examined the Premises and
Tenant finds the Premises acceptable and satisfactory in all respects in their
current, "as is" condition, subject to the provisions of Section 3.3 of the
Lease. 3. Incorporation in Lease. This Rider is incorporated into the Lease, and
forms a supplementary and integral part thereof. This Rider shall be construed
and interpreted in accordance with all other terms and provisions of the Lease
for all purposes.


TENANT:


PREMIER DATA SERVICES, INC.,
A Delaware corporation




By:  /s/ Richard  V Souders
Name:  Richard  V Souders
Title:  President & CEO








D-1

 
 

--------------------------------------------------------------------------------

 





LANDLORD


BEST PROPERTY FUND, L.P., a Delaware
limited partnership


By: Koll Bren Schreiber Realty Advisors, Inc., a
Delaware corporation, as its Agent


By:  /s/ Samuel DePoy
        Samuel DePoy, Vice President


 


D-2

 
 

--------------------------------------------------------------------------------

 

EXHIBIT "E”


FORM OF TENANT ESTOPPEL CERTIFICATE


TO: _________________________________________________________________________


RE:           Property Address:
______________________________________________________


Lease        Date:
________________________________________________________________


Between ____________________________________________________ ("Landlord")


and


("Tenant") ______________________________________________________________


Square Footage Leased: ___________________________________________________


Suite No. ______________________________________________________________


Floor No. ______________________________________________________________


The undersigned Tenant under the above-referenced lease ("Lease"), certifies to
Owner and ___________ , their successors and assigns, and for their respective
lenders, the following:


1. The Lease has not been canceled, modified, assigned, extended or amended
except as set forth in thefollowing
documents:________________________________________


2. Rent has been paid to the first day of the current month and all additional
rent has been paid and collected in a current manner. There is no prepaid rent,
except $ __________ and the amount of security deposit is _______________


3. Tenant took possession of the leased premises on _________________________
and commenced topay rent on ______________________. Rent is currently payable in
the amount of $__________monthly (subject to the following base year and
operating cost adjustment provisions, if 
any:_______________________________________________________________


4. The Lease terminates on _________________________and Tenant has the following
renewaloption(s): ________________________________________________________
 
5. All work to be performed for Tenant under the Lease has been performed as
required and has beenaccepted by Tenant,
except_______________________________________


E-1



 
 

--------------------------------------------------------------------------------

 

6.  The Lease is in full force and effect and neither party to it is in default
of its obligations under the Lease; nor has any event occurred, which with the
passage of time (after notice, if any, required by the Lease) would become an
event of default under the Lease. Tenant has no claims, defenses or set-offs
against Landlord or offsets against rent.


7. Tenant has received no notice of prior sale, transfer or assignment,
hypothecation or pledge of the Lease or of the rents received therein, except
____________________
 
8.  Tenant has not assigned or sublet its interest in the Lease nor does Tenant
hold the leased premises under assignment or sublease, except
_________________________
 
9.  Tenant's share of operating expenses and Real Estate Taxes is
_________________________________________________________________________________


10.  Tenant has no other interest in any other part of the building of which the
leased premises form a part or to any personal property appurtenance thereto or
used in connection therewith, except
_______________________________________________


11.  Tenant has no right or option (including any first right of refusal)
pursuant to the Lease or otherwise to purchase all or any part of the leased
premises or the building of which the leased premises are a part.


12.  There are no other agreements, written or oral, between Tenant and Landlord
with respect to the Lease and/or the leased premises and building, except the
Lease and those documents described in item 1 above.


13.  The statements contained herein may be relied upon by the party and/or
parties to whom this certificate is addressed (or any prospective purchaser of
the premises or an indirect interest therein, and its agent), their lenders, and
their successors and assigns.


14.  Tenant has no right or option to cancel the Lease prior to its stated
expiration date, except ______________________________
 
15. Tenant has no expansion rights with respect to additional space in the
building, except


If we are a corporation, the undersigned is a duly appointed officer of the
corporation signing this certificate and is the incumbent in the office
indicated under his name.








E-2



 
 

--------------------------------------------------------------------------------

 

In any event, the undersigned individual is duly authorized to execute this
certificate.


Dated this ________ day of _________________






TENANT:


By: _________________________________


 


E-3





 
 

--------------------------------------------------------------------------------

 

EXHIBIT "F"


SCHEDULE OF BUILDING SERVICES


1.           Landlord's Services. Landlord shall provide the following utilities
and services ("Building Services"):


a.           Hot and cold tap water for drinking and toilet purposes. Tenant
shall pay Landlord for water famished for any other purpose as additional rent
at rates fixed by Landlord. Tenant shall not permit water to be wasted.


b.           Automatically operated passenger elevator service during Normal
Building Hours and limited passenger service at other times, except in case of
an emergency.


c.           Cleaning services on Monday through Friday of each week, except on
the holidays listed below.


d.           Heat and air-conditioning in season, during Normal Building Hours,
which shall be deemed to exclude the following holidays: New Year's Day,
Presidents’ Day, Memorial Day, Fourth of July, Labor Day, Thanksgiving Day, and
Christmas Day, and any other national holiday promulgated by a Presidential
Executive Order or Congressional Act.


e.           Heat and air-conditioning at times other than Normal Building Hours
("After Hours HVAC"), at Tenant's expense, provided Tenant gives Landlord a
request for After Hours HVAC at least one business day in advance. Landlord
shall charge Tenant for After Hours HVAC at the "After Hours HVAC Rate" as
reasonably established by Landlord from time to time. After Hours HVAC cannot be
supplied to less than one full floor at a time. In the event After Hours HVAC is
requested by more than one Tenant of the Building for the same time period, the
charge for the After Hours HVAC shall be apportioned among all tenants
requesting the After Hours WAC based on the number of floors for which After
Hours WAC has been requested and, if two or more tenants are located on the same
floor, based on the relative square footages of each of the premises on the same
floor.


f.            Maintenance, painting and electric lighting service for all common
areas and special service areas in the Building.


g.           Electricity and proper electrical facilities to furnish sufficient
electricity for equipment of Tenant installed pursuant to Section 30.


2.           Public Utility Requirements. In the event any public utility
supplying energy requires, or government law, regulation, executive or
administrative order results in a requirement, that Landlord or Tenant must
reduce, or maintain at a certain level, the consumption of electricity for the
Premises or Building, which affects the heating, air-conditioning, lighting, or
hours of operation of the Premises or Building, Landlord and Tenant shall each
adhere to and abide by these laws, regulations or administrative orders without
any reduction in rent.





F-1



--------------------------------------------------------------------------------


 
 
    3.           Additional Janitorial Services. If Tenant requires janitorial
services other than those required to be provided to other tenants of the
Building generally, Tenant shall separately pay for such services monthly as
additional rent upon billing by Landlord, or Tenant shall, at Landlord's option,
separately contract for such services with the same company furnishing
janitorial services to Landlord. Notwithstanding the foregoing, Tenant shall
have the right, subject to Landlord's prior written consent, which consent shall
not be unreasonably withheld and subject to such reasonable rules, regulations
and requirements as Landlord may impose (including but not limited to the
requirement that such janitors belong to a trade union), to employ Tenant's own
janitors to perform such additional services.




F-2
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT "G"


DEFINITION OF OPERATING EXPENSES




1.           Operating Expenses. The term "Operating Expenses" means all costs
and expenses incurred by Landlord in owning, managing, operating, maintaining,
servicing, insuring and repairing the Building, atrium (if any), the surface and
garage parking lots and other exterior appurtenances, and the land upon which
the Building is located (the "Land"), including but not limited to the
following:


a.           premiums and other charges for insurance (including, but not
limited to, property insurance, rent loss insurance and liability insurance and
deductibles);


b.           all management fees incurred in the management of the Building,
whether such management services are provided by Landlord, an affiliate of
Landlord, or an independent management company;


c.           the cost of goods, services equipment and supplies used or incurred
directly or indirectly in the operation, maintenance, replacement, repair and
administration of the Building, including lighting, relamping, heating,
ventilating, and air conditioning cost, costs of providing hot and cold water,
electrical or any other energy supplied to the Building, elevator maintenance
and operation, and other service contracts;


d.           amortization (calculated over the Approved Period, with interest at
the cost of funds charged to Landlord (for financial improvements) or (if the
improvement is not financed) at the prime rate reported in the Money Rates
section of The Wall Street Journal (or similar publication if it ceases to be
published) for capital expenditures in excess of $5,000.00 (lesser amounts may
be included as an expense and need not be amortized) made by Landlord for the
purpose of complying with legal or insurance requirements or that are intended
to result in a net decrease in Operating Expenses or improved building safety.
The Approved Period shall mean the lesser of the estimated useful life of the
improvement or ten (10) years, except that with respect to an improvement made
for the purpose of reducing Operating Expenses, Landlord may amortize the
expense over the period so that the yearly amortization amount (exclusive of
interest at the rate stated above) is equal to the projected annual savings as
reasonably estimated by Landlord;


e.           salaries, wages, benefits and other expenses of Building personnel
(including cost of uniforms, worker's compensation and unemployment insurance,
fidelity bonds, vacation pay, pension and retirement benefits, health care, and
other fringe benefits, whether statutory or otherwise) of all employees of
Landlord directly employed in the operation, maintenance, repair and
administration of the Building, including the security and reception employees
and other nonadministrative personnel and amounts paid to contractors and
subcontractors in connection with any of the foregoing (such costs with respect
to personnel
 


G-1


 
 

--------------------------------------------------------------------------------

 





serving multiple buildings to be prorated among the buildings receiving such
services using a method selected by Landlord in its reasonable discretion);


f.           legal fees (except as excluded below), administrative expenses, and
accounting, architectural and other professional fees and expenses;


g.           the cost of establishing and maintaining a reasonable annual
reserve for capital improvements and structural repairs and replacements
reasonably necessary to permit Landlord to maintain the Building as a first
class office building;


h.           cost of maintenance and replacement of landscaping, the cost of
maintenance, resurfacing and restriping of parking areas, and the cost of
maintenance, repair, cleaning services and supplies furnished to common and
public areas of the Building;


i.           costs associated with the provision or operation of any common
facilities and service amenities;


j.           the cost of maintaining management or engineering offices for the
Building, including rent thereon, which offices may be located in another
building, and this expense may include a reasonable allocation of space that
Building management and engineering personnel occupy in off-site corporate
offices;


k.           electricity, water, sewer and other utility charges;


1.           costs of any Landlord subsidy of a food service maintained for the
benefit of the tenants in the Building;


m.           expenses (including reasonable attorneys' fees and appraisers'
fees) incurred in reviewing, protesting or seeking a reduction of Real Estate
Taxes, which shall be sought solely at Landlord's sole discretion.


n.           the amount of any insurance deductible maintained by Landlord for
the benefit of the Building; and


2.           Exclusions from Operating Expenses. Notwithstanding the foregoing
to the contrary, "Operating Expenses" shall not include the following:


a.           debt service, including interest, financing costs and amortization
of mortgages on the Building;


b.           any tenant improvements performed or alteration of space leased to
tenants or occupants of the Building whether such work or alteration is
performed for the initial occupancy by such tenant or occupant or thereafter;

 
G-2
 
 
 

--------------------------------------------------------------------------------

 

c.           the cost of alterations, capital improvements and replacements
which under generally accepted accounting principles are properly classified as
capital expenditures, except as set forth in Section 1 d or 1 g above;


d.           any cash or other consideration paid by Landlord on account of,
with respect to, or in lieu of tenant improvements or alterations described in
Section 2b above;


e.           base ground rent (if any), plus escalations thereto, but exclusive
of Real Estate Taxes, utilities and other "net" elements constituting rent under
a ground lease;


f.           depreciation or amortization on the Building except as provided in
Section 1 c and 1 d above;


g.           repairs or replacements necessitated by the gross negligence or
willful misconduct of Landlord;


h.           costs of enforcement of leases;


i.           leasing commissions, advertising and promotional expenses and any
other comparable expenses directly related to leasing or procuring tenants or
negotiating with prospective tenants;


j.           legal fees, accounting fees and other professional and consulting
fees (a) incurred in procuring tenants for the Building, (b) incurred in
connection with Landlord's gross negligence or willful misconduct or default
under any mortgage, deed of trust or ground lease relating to the Building, (c)
relating to enforcing any leases or any Landlord/Tenant proceeding, (d) relating
to the defense of Landlord's title to, or interest in, the Building, or (e)
relating to the refinancing or sale of the Building or any interest therein;


k.           the cost of repairs incurred by reasons of fire or other casualty
or condemnation to the extent that either (a) Landlord is compensated therefore
through proceeds of insurance or condemnation awards; or (b) Landlord is not
fully compensated therefore due to the Landlord not obtaining insurance against
such fire or casualty or the decision of Landlord to self-insure; or (c) if
Landlord is not fully compensated by reason of the coinsurance provisions of its
insurance policies due to Landlord not obtaining and maintaining a sufficient
amount of insurance coverage;


l.           all expenses for which Landlord has received reimbursement (such as
from insurance or from other tenants of the Building);


m.           income or franchise taxes or such other taxes imposed upon or
measured by Landlord's net income from the operation of the Building, except to
the extent that these are enacted as a substitute for other taxes that would be
included as Operating Expenses;




G-3


 
 

--------------------------------------------------------------------------------

 

n.           costs allocable to properties other than the Building in which
Landlord or any partner thereof has a direct or indirect interest;


o.           recordation and transfer taxes and .transfer gain taxes;


p.           fees or expenses of property management services provided by
parties related to or affiliated with Landlord, except to the extent such fees
or expenses are not in excess of the market rate for services of comparable
quality as charged by unaffiliated parties (provided that in no event will the
following be deemed in excess of the market rate: property management fees equal
to four percent of gross income derived from the Project, including net parking
income (or' rent under a garage lease, if applicable) and amounts received as
reimbursements for Operating Expenses or Real Estate Taxes, but excluding
insurance and condemnation proceeds);


q.           the cost of installing, operating, and maintaining any specialty
facility such as an observatory broadcasting facility, restaurant or luncheon
club, athletic or recreational club, theater or cafeteria unless available to
all tenants in the Building;


r.           the cost of any additions to the Building that result in a larger
building; and s. costs or payments associated with Landlord's obtaining air
rights or development rights.


3.           Real Estate Taxes. "Real Estate Taxes" shall mean: any and all real
estate taxes and ad valorem taxes, surcharges, special assessments and
impositions, general and special, ordinary and extraordinary, foreseen or
unforeseen, of any kind levied against the Building or Land, or in connection
with the use thereof (including any transit, personal property, sales, rental,
use, gross receipts and occupancy tax and other similar charges), and any other
present or future taxes or governmental charges that are imposed upon Landlord
which are in the nature of or in substitution for real estate taxes, including
any tax levied or measured by the rents payable by tenants of the Building, and
business improvement district taxes.

 


G-4


 
 

--------------------------------------------------------------------------------

 



LEASE COMMENCEMENT RIDER


LANDLORD:                                Best Property Fund, L.P., a Delaware
limited partnership


TENANT:                                      Premier Data Services, Inc., a
Delaware Corporation


This Lease Commencement Rider ("Rider") is made by Landlord and Tenant pursuant
to that certain Office Lease (the "Lease") entered into as of June 20, 2003, for
the Premises known as Suite 220, consisting of approximately 8,204 square feet
in the building known as The Point at Inverness (the "Premises"). This Rider
constitutes a supplementary addendum to the Lease as contemplated by Section 3.2
of the Lease.


1.           Lease Commencement Date.. Landlord and Tenant acknowledge and agree
that the Commencement Date as established pursuant to Section 3.2 of the Lease
is June 20, 2003. The Lease Term will expire on June 19,2008.


2.           Acceptance of Premises. Tenant has inspected and examined the
Premises and Tenant finds the Premises acceptable and satisfactory in all
respects in their current, "as is" condition, subject to the provisions of
Section 3.3 of the Lease.


3.           Incorporation in Lease. This Rider is incorporated into the Lease,
and forms a supplementary and integral part thereof. This Rider shall be
construed and interpreted in accordance with all other terms and provisions of
the Lease for all purposes.




LANDLORD:


BEST PROPERTY FUND, L.P., a Delaware
limited partnership


By:           Transwestern Commercial Services, Inc.,
As its Property Manager


By:  /s/ Lyle Gambow
Name:  Lyle Gambow
Title:  Vice President – MS
Date:  7/08/03




TENANT:


Premier Data Services, Inc.


.                                                      By:  /s/ Richard  V
Souders
Name:  Richard  V Souders
Title:  President & CEO
Date:  June 25, 2003





 
 

--------------------------------------------------------------------------------

 

[[Stamped:  RECEIVED JULY 15, 2003]]


FIRST AMENDMENT TO OFFICE LEASE


This First Amendment to Office Lease ("First Amendment") is entered into as of
the 9th day of July, 2007 ("Effective Date"), by and between Best Property Fund,
L.P., a Delaware limited partnership ("Landlord") and Premier Data Services,
Inc.., a Delaware corporation ("Tenant").


RECITALS


A. Best Property Fund, L.P., as landlord, ("'Landlord'% and Premier Data
Services, Inc,, a Delaware corporation, as tenant, entered into that certain
Office Lease dated February 19, 2003 ("'Lease") for lease of that certain
premises consisting of  approximately 8,204 rentable square feet known as Suite
220 ("Premises”) located at the building currently known as The Point at
Inverness ('Building"') located at 8310 South Valley Highway, Englewood,
Colorado 80112-5806.


B. The term of the Lease expires on June 19,2008.


C. Landlord and Tenant hereby desire to amend the Lease to extend the term for
the Premises for sixty (60) months commencing on June 20, 2008, subject to the
following team and conditions,


NOW, THEREFORE, in consideration of the mutual obligations and covenants
contained in this First Amendment and the Lease, and .other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
parties hereto agree as follows:


1.           Estimated Term.   The term of the Lease is hereby extended for a
period of sixty (60) months commencing on June 20, 2008 (the “Extended Term
Commencement Date”) and expiring June 30, 2013 (“Extended Term”), upon and
subject to al of the existing terms of the Lease except as otherwise hereafter
set forth.  As of the Effective Date, Addendum One to the Lease is hereby
deleted in its entirety.


2.           Rent for the Extended Term.  During the Extended Term, Tenant shall
pay to Landlords as Monthly Rent for the Premises, in monthly installments as
follows, in accordance with Section 2 of the Lease:


Term
Per Sq. Ft.
Sq. Ft.
Monthly Rent
Annual Rent
6-20-08 to 6-19-09
$14.75
8,204
$10,084.08
$121,008.96
6-20-09 to 6-19-10
$15.25
8,204
$10,425.92
$125,111.04
6-20-10 to 6-19-11
$15.75
8,204
$10,767.75
$129,213.00
6-20-11 to 6-19-12
$16.25
8,204
$11,109.58
$133,314.96
6-20-12 to 6-19-13
$16.75
8,204
$11,451.42
$137,417.04
         



3.           Condition of Premises for Extended Term.  Landlord is leasing and
Tenant is taking the Premises in its current “As Is” condition and Tenant is not
entitled to any improvements or to any allowance or credit for improvements for
the Extended Term except as


 
 

--------------------------------------------------------------------------------

 
 


otherwise provided herein. Notwithstanding the foregoing, Landlord agrees to
provide the sum of Seventeen Thousand One Hundred Forty-Five Dollars
($17,145.00) for the installation of an air conditioning system in the parking
structure at a location to be determined by Landlord. Upon the Effective Date,
Exhibit B to the Lease is deemed deleted in its entirety.


4.           Removal of Cabling. Tenant shall be solely responsible for the
installation and maintenance of any high speed cable or fiber optic that Tenant
requires in the Premises. Landlord shall provide reasonable access to the
Building's electrical lines, feeders, risers, wiring and other machinery to
enable Tenant to install high speed cable or fiber optic to serve its intended
purpose, if any. All such cabling installed shall be tagged by Tenant at their
point of entry into the Building, at the terminal end of the cable and in the
riser closet indicating the type of cable, the Tenant's name and the service
provided. Tenant shall be responsible for the removal of such cabling and fiber
optic at the termination or expiration of the Extended Term or the early
termination of the Tenant's right to occupy the Premises. Failure to remove any
abandoned or unused cabling at the expiration or termination of the Extended
Term or the way termination of Tenant's right to occupy the Premises will be
deemed to be a holdover under Section 15 of the Lease. In the event Tenant fails
to remove such cabling as set forth herein, Landlord may, but shall not be
obligated to, remove such cabling, all at Tenant's sole cost and expense.


5.           Inducement Recapture in Event of Default. Any agreement by Landlord
for flee or abated rent or other charges applicable to .the Premises, or for the
giving or paying by Landlord to or for Tenant of my cash or other bonus,
.inducement or consideration for Tenants entering into this First Amendment,
including, but not: limited to, any tenant improvements or broker commissions,
$1 of which concessions are hereinafter referred to as "Inducement Provisions"
shall be deemed conditioned upon Tenant's full and faithful performance of all
of the terms, covenants and conditions of the Lease, as amended hereby, to be
performed or observed by the Tenant during the Extended Term hereof. Upon the
occurrence of an event of default (as defined in Section 12 of the Lease) by
Tenant, all such Inducement Provisions shall automatically be deemed deleted
from the Lease, as amended hereby, and of no further force or effect, and any
rent, other charge, bonus, inducement or consideration therefore abated, given
or paid by Landlord, and recoverable by Landlord as Rent due under the Lease or
this First Amendment, notwithstanding any subsequent cure of said event of
default by Tenant.  The acceptance by Landlord of Rent or the cure of the event
of default beyond the applicable cure period which initiated the operation of
this section shall not be deemed a waiver by Landlord of the provisions of this
section unless specifically so state in writing by Landlord at the time of such
acceptance.


6.           Patriot Act Certification, Tenant certifies that neither Tenant,
nor my of its constituent partners, managers, members or: shareholders, nor any
beneficial owner of Tenant or any such partner, manager, member or shareholder,
nor any other representative or affiliate of Tenant is a “Prohibited Person,"
defined as  (a) a person, entity or nation named as a terrorist, "Specially
Designated National or Blocked Person," or other banned or blocked person
pursuant to any law, order, rule or regulation .that is enforced or administered
by the U.S. Treasury Department's Office of  Foreign Assets Control (“OFAC”),
including but not limited to,







 
 

--------------------------------------------------------------------------------

 





Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001
(the “Executive Order”), and the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107-56, the "Patriot Act"); (b) a person, entity or nation owned. or
controlled by, or acting on behalf of, any person, entity or nation named as a
terrorist, "Specially Designated National or Blocked Person,'' or other banned
or blocked person pursuant to any law, order, rule or regulation that is
enforced or administered by OFAC, including but not limited to, the Executive
Order and the Patriot Act; (c) a person, entity or nation engaged directly or
indirectly in any activity prohibited by any law, order, rule or regulation that
is enforced or administered by OFAC, including, but not limited to, the
Executive Order and the Patriot Act; (d) a person, entity or nation with whom
the Landlord is prohibited from dealing or otherwise engaging in any transaction
pursuant to any terrorism or money laundering law, including but not limited to,
the Executive Order and .the Patriot Act; (e) a person, entity or nation that
has been convicted, pleaded nolo contendere, indicted, arraigned or custodial
detained on charges involving money laundering or predicate crimes to money
laundering; or (0 a person, entity or nation who is affiliated with any person,
entity or nation who is described above in subsections (a) through (e) above.
Tenant agrees to indemnify and save Landlord, Landlord's managing agent and
mortgagee harmless against and from any and all claims, damages, losses risks,
liabilities and expenses, including attorneys' fees and costs, arising from or
related to any breach of the foregoing certification.


7.           Notices. The addresses for notice to Landlord contained in Section
23 of the Lease are hereby deleted and replaced with the following:


Best Property Fwd, L.P.
c/o Transwestern Commercial Services, Inc.
8310 S. Valley Highway, Suite 125
Englewood, Colorado 801 12






With simultaneous copies to:


Loll Bren Schreiber Realty Advisors, Inc.
620 Newport Center Drive, Suite 1300
Newport Beach, Delaware 92660
Attn:  Mark Brecheen, Senior Vice President


and


Murray Franke Greenhouse List & Lippitt LLP
Granite Building, Second Floor
1228 Fifteenth Street
Denver, Colorado 80202
Attn:  Thomas M. List, Esq.
Telephone: (303) 623-4500
Facsimile: (303) 623-0960

 
 

--------------------------------------------------------------------------------

 





8.           Parking, Upon the Extended Term Commencement Date, Article 13 of
the Basic Lease Term Sheet in the Lease is deemed deleted in its entirety and
replaced with the following:


Thirty (30) unreserved spaces in the Building's surface parking lot fee of
charge and five (53 resaved spaces in the Building's covered parking area at the
current rate of One Hundred Twenty-Five Dollars ($125.09 per month, per each
garage space, which may be increased by Landlord annually in accordance with the
prevailing market rates for covered parking. Tenant shall also be entitled to
one (1) additional covered space in the covered parking area on a month to month
basis for the Extended Term at the then current market rate for covered parking,
provided, however* that Landlord shall have the right to reclaim this space and
revoke Tenant's right to use the space at any time during the Extended Term, in
Landlord's sole discretion.


9.           Miscellaneous.


(a)           In the event of any litigation arising out of or in connection
with this First Amendment, the prevailing party shall be awarded its reasonable
attorney’s fees, cost and expenses.


(b)           The Lease, as modified herein, remains in full force and effect
and is ratified by Landlord and Tenant. In the event of any conflict between the
base and this First Amendment, the terms and additions of this First amendment
shall control. Capitalized terms that defined herein shall have the same meaning
as set forth in the Lease.


(c)           This First Amendment is binding upon and inures to the benefit of
the parties hereto and their representative heirs, personal representatives,
successors and assigns.  Except as expressly provided herein, Tenant has not
assigned or transferred any interest in the Lease and has full power and
authority to execute this First Amendment, Tenant has no known claims of my kind
or nature against Landlord arising from or under the Lease and there are not
agreements between Landlord and Tenant other than the Lease and as further
amended hereby.


(d)           Time is of the essence herein, unless waived by Landlord, which it
shall have the right, but not the obligation to do.


(e)            This First Amendment shall be governed by and construed in
accordance with the laws of the State of Colorado.



[signatures to follow on separate page]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have made this First Amendment to Office
Lease effective on the day and year first above written.


LANDLORD
TENANT
   
BEST PROPERTY FUND, L.P., a Delaware
Premier Data Services, Inc., a Delaware
Limited partnership
corporation
   
By:  Kola Bren Schreiber Realty Advisors, Inc.
Name: /s/ R Souders
 
Title:  CEO
A Delaware corporation as agent
 
By:  /s/ Mark Brecheen
 
Mark Brecheen, Senior Vice President
 




 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 